John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Deutsche Bank Securities RBS Wells Fargo Securities Co-Manager(s) Citigroup Credit Suisse Morgan Stanley RBC Capital Markets Names of Issuers: AmeriCredit Financial Services, Inc. Title of Securities: AMCAR 2012-4 A2 Date of First Offering: 09/05/12 Amount of Total Offering : $462,000,000 Unit Price of Offering: Comparable Securities 1) Discover Card Master Trust, C#254683AQ8 2) Discover Card Master Trust, C#254683AR6 3) American Express Credit Account Master Trust, C#02582JFX3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.25%). Years of Issuer’s Operations: 20 Trade Date: 09/05/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 777,000 bonds @ $99.99656 $776,973.27 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 42,000,000 bonds @ $99.99656 $41,998,555.20 % of Portfolio Assets Applied to Purchase: 0.123% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 20 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/5/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Deutsche Bank Securities RBS Wells Fargo Securities Co-Manager(s) Citigroup Credit Suisse Morgan Stanley RBC Capital Markets Names of Issuers: AmeriCredit Financial Services, Inc. Title of Securities: AMCAR 2012-4 A3 Date of First Offering: 09/05/12 Amount of Total Offering : $270,280,000 Unit Price of Offering: Comparable Securities 1) Discover Card Master Trust, C#254683AQ8 2) Discover Card Master Trust, C#254683AR6 3) American Express Credit Account Master Trust, C#02582JFX3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35%). Years of Issuer’s Operations: 20 Trade Date: 09/05/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 706,000 bonds @ $99.98423 $705,888.66 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.98423 $19,996,846.00 % of Portfolio Assets Applied to Purchase: 0.111% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 20 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/5/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Citigroup J.P. Morgan UBS Investment Bank Wells Fargo Securities RBC Capital Markets Mitsubishi UFJ Securities Societe Generale US Bancorp . Co-Managers : Allen & Company, LLC ANZ Securities BB&T Capital Markets BMO Capital Markets Corporation Comerica Securities Credit Suisse Deutsche Bank Securities DNB Markets Goldman, Sachs & Co. Scotiabank Names of Issuers: EOG Resources, Inc. Title of Securities: EOG 2.625 03/15/23 Date of First Offering: 9/05/12 Amount of Total Offering : $1,250,000,000 Unit Price of Offering: Comparable Securities 1) Occidental Petroleum, C#674599CE3 2) Apache Corporation, C#037411AZ8 3) Devon Energy Corporation, C#25179MAP8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65 %). Years of Issuer’s Operations: 13 Trade Date: 9/05/12 (10) Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 530,000 bonds @ $99.381 $526,719.30 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 18,000,000 bonds @ $99.381 $17,888,580.00 % of Portfolio Assets Applied to Purchase 0.083% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 13 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/5/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman, Sachs & Co. Wells Fargo Securities Names of Issuers: Berkshire Hathaway Title of Securities: BRK 4.4% 5/15/42 TAP Date of First Offering: 9/05/12 Amount of Total Offering : $225,000,000 Unit Price of Offering: Comparable Securities 1) MetLife, C#59156RAY4 2) Prudential, C#74432QBU8 3) AIG, C#026874BE6 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.75 %). Years of Issuer’s Operations: Trade Date: 9/05/12 (10) Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 355,000 bonds @ $104.922 $377,766.54 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $104.922 $10,641,311.11 % of Portfolio Assets Applied to Purchase 0.060% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes 1 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 173 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/5/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of America Merrill Lynch Citigroup Credit Suisse Deutsche Bank Securities UBS Investment Bank Wells Fargo Securities Co-Managers BB&T Capital Markets BNY Mellon Capital Markets, LLC Fifth Third Securities, Inc. Huntington Investment Company J. P. Morgan Securities Mitsubishi UFJ Securities Mizuho Securities Morgan Stanley PNC Capital Markets, LLC SMBC Nikko SunTrust Robinson Humphrey US Bancorp Investments Names of Issuers: WellPoint, Inc. Title of Securities: WLP 1.25 09/10/15 Date of First Offering: 09/05/12 Amount of Total Offering : $625,000,000 Unit Price of Offering: Comparable Securities 1) UnitedHealth Group, C#91324PBS0 2) Laboratory Corp. of America Holdings, C#50540RAH5 3) Humana, C#444859AV4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35 %). Years of Issuer’s Operations: 8 Trade Date: 9/05/12 (10) Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 245,000 bonds @ $99.959 $244,899.55 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 14,400,000 bonds @ $99.959 $14,394,096.00 % of Portfolio Assets Applied to Purchase 0.039% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 8 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/5/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of America Merrill Lynch Citigroup Credit Suisse Deutsche Bank Securities UBS Investment Bank Wells Fargo Securities Co-Managers BB&T Capital Markets BNY Mellon Capital Markets, LLC Fifth Third Securities, Inc. Huntington Investment Company J. P. Morgan Securities Mitsubishi UFJ Securities Mizuho Securities Morgan Stanley PNC Capital Markets, LLC SMBC Nikko SunTrust Robinson Humphrey US Bancorp Investments Names of Issuers: WellPoint, Inc. Title of Securities: WLP 3.3 01/15/23 Date of First Offering: 9/05/12 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: Comparable Securities 1) UNH 2.875 03/15/22, C#91324PBV3 2) LAB 3.75 08/23/22 , C#50540RAL6 3) UNH 3.375 11/21, C#91324PBT8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65 %). Years of Issuer’s Operations: 8 Trade Date: 9/05/12 (10) Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 355,000 bonds @ $99.663 $353,803.65 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 17,000,000 bonds @ $99.663 $16,942,710.00 % of Portfolio Assets Applied to Purchase 0.056% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 8 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/5/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of America Merrill Lynch Citigroup Credit Suisse Deutsche Bank Securities UBS Investment Bank Wells Fargo Securities Co-Managers BB&T Capital Markets BNY Mellon Capital Markets, LLC Fifth Third Securities, Inc. Huntington Investment Company J. P. Morgan Securities Mitsubishi UFJ Securities Mizuho Securities Morgan Stanley PNC Capital Markets, LLC SMBC Nikko SunTrust Robinson Humphrey US Bancorp Investments Names of Issuers: WellPoint, Inc. Title of Securities: WLP 1.875 01/15/18 Date of First Offering: 09/05/12 Amount of Total Offering : $625,000,000 Unit Price of Offering: Comparable Securities 1) UNH 6 02/15/18, C#91324PBJ0 2) LH 2.2 08/23/17, C#50540RAK8 3) HUM 7.2 06/15/18, C#444859AY8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60 %). Years of Issuer’s Operations: 8 Trade Date: 9/05/12 (10) Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 355,000 bonds @ $99.772 $354,190.60 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.772 $24,943,000.00 % of Portfolio Assets Applied to Purchase 0.056% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 8 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/5/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Goldman Sachs & Co JP Morgan Morgan Stanley Wells Fargo & Co Co-Managers KKR Capital Markets Mitsubishi UFJ Securities Mizuho Securities U.S. Bancorp Investments, Inc. The Williams Capital Group, L.P. Names of Issuers: Walgreen Co. Title of Securities: WAG 3.1 09/15/22 Date of First Offering: 09/10/12 Amount of Total Offering : $1,200,000,000 Unit Price of Offering: Comparable Securities 1) Target, C#87612EAZ9 2) Advance Auto Parts, C#00751YAB2 3) Macys Retail Holdings, C#55616XAF4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuer’s Operations: Trade Date: 09/10/12 Portfolio Assets on Trade Date: $ 634,117,720.44 Price Paid per Unit: Total Price Paid by Portfolio: 710,000 bonds @ $99.889 $709,211.90 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.889 $29,966,700 1 % of Portfolio Assets Applied to Purchase 0.112% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 111 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/12/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Goldman Sachs & Co JP Morgan Morgan Stanley Wells Fargo & Co Co-Managers KKR Capital Markets Mitsubishi UFJ Securities Mizuho Securities U.S. Bancorp Investments, Inc. The Williams Capital Group, L.P. Names of Issuers: Walgreen Co. Title of Securities: WAG 1.8 09/15/17 Date of First Offering: 09/10/12 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: Comparable Securities 1) Walmart, C#931142DC4 2) Darden Restaurants Inc., C#237194AG0 3) Macy’s retail Holdings, C#314275AA6 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuer’s Operations: Trade Date: 09/10/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 885,000 bonds @ $99.79 $883,141.50 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 34,000,000 bonds @ $99.79 $33,928,600.00 1 % of Portfolio Assets Applied to Purchase 0.139% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 111 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/10/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Goldman Sachs & Co JP Morgan Morgan Stanley Wells Fargo & Co Co-Managers KKR Capital Markets Mitsubishi UFJ Securities Mizuho Securities U.S. Bancorp Investments, Inc. The Williams Capital Group, L.P. Names of Issuers: Walgreen Co. Title of Securities: WAG 4.4 09.15.42 Date of First Offering: 09/10/12 Amount of Total Offering : $500,000,000 Unit Price of Offering: Comparable Securities 1) Darden Restaurants Inc, C#237194AH8 2) Macys Retail Holdings, C#55616XAG2 3) CVS Caremark, C#126650BX7 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuer’s Operations: Trade Date: 09/10/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 355,000 bonds @ $99.192 $352,131.60 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.192 $9,919,200.00 1 % of Portfolio Assets Applied to Purchase 0.056% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 111 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/10/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays BofA Merrill Lynch Citigroup DNB Markets J.P. Morgan Wells Fargo Securities Co-Manager(s) Credit Agricole CIB Credit Suisse Mitsubishi UFJ Securities Morgan Stanley Standard Chartered Bank Names of Issuers: Transocean Inc. Title of Securities: RIG 2.5 10/15/17 Date of First Offering: 09/10/12 Amount of Total Offering : $750,000,000 Unit Price of Offering: Comparable Securities 1) Marathon Oil Corp – C# 565849AD8 2) Anadarko Petroleum Corp - C# 032511AX5 3) Valero Energy Corp – C# 91913YAM2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuer’s Operations: 39 Trade Date: 09/10/12 Portfolio Assets on Trade Date: $ 634,117,720.44 Price Paid per Unit: Total Price Paid by Portfolio: 710,000 bonds @ $99.714 $707,969.40 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.714 $19,942,800.00 1 % of Portfolio Assets Applied to Purchase 0.112% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 39 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/10/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of America Merrill Lynch JP Morgan RBS Wells Fargo Securities Names of Issuers: ConAgra Foods, Inc. Title of Securities: CAG 3.25 09/15/22 Date of First Offering: 09/10/12 Amount of Total Offering : $250,000,000 Unit Price of Offering: Comparable Securities 1) Kellogg, C#487836BJ6 2) Kraft Foods, C#50075BNA1 3) Ralcorp Holdings, C#751028AF8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuer’s Operations: 41 Trade Date: 09/10/12 Portfolio Assets on Trade Date: $ 634,117,720.44 Price Paid per Unit: Total Price Paid by Portfolio: 425,000 bonds @ $99.442 $422,628.50 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 12,000,000 bonds @ $99.442 $11,933,040.00 % of Portfolio Assets Applied to Purchase 0.067% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 41 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/12/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Sole Lead Manager-Books RBS Senior Co-Managers Citigroup Wells Fargo Securities Co-Managers BMO Capital Markets nabSecurities, LLC BNY Mellon Capital Markets, LLC RBC Capital Markets CIBC TD Securities HSBC UBS Investment Bank Names of Issuers: The Royal Bank of Scotland Group plc Title of Securities: RBS 2.55 09/18/15 Date of First Offering: 09/11/12 Amount of Total Offering : $2,000,000,000 Unit Price of Offering: Comparable Securities 1) Barclays Bank, C#06741JS26 2) BNP Paribas, C#05567LG68 3) Deutsche Bank, 2515A14E8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.30%). Years of Issuer’s Operations: Trade Date: 09/11/12 Portfolio Assets on Trade Date: $ 634,945,474.70 Price Paid per Unit: Total Price Paid by Portfolio: 1,415,000 bonds @ $99.943 $1,414,193.45 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 45,000,000 bonds @ $99.943 $44,974,350.00 % of Portfolio Assets Applied to Purchase 0.223% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 285 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/11/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Citigroup JP Morgan Co-Managers BB&T Capital Markets Lloyds Securities, Inc. BMO Capital Markets PNC Capital Markets LLC Mizuho Securities USA Rabo Securities USA, Inc. Fifth Third Securities, Inc. U.S. Bancorp Investments, Inc. HSBC Securities (USA) Inc. Wells Fargo Securities, LLC ING Financial Markets LLC Names of Issuers: Ingredion Title of Securities: INGR 1.8 09/25/17 Date of First Offering: 09/17/12 Amount of Total Offering : $300,000,000 Unit Price of Offering: Comparable Securities 1) Conagra Foods, C#205887BG6 2) Pepsico, C#713448CB2 3) Phillip Morris, C#718172AS8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuer’s Operations: Trade Date: 09/17/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 535,000 bonds @ $99.438 $531,993.30 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.438 $14,915,700.00 1 % of Portfolio Assets Applied to Purchase 0.083% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 106 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/17/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch US Bancorp Investments Inc Wells Fargo Securities LLC Co-Managers BB&T Capital Markets BNY Melon Capital Markets Comerica Securities, Inc. Keefe, Bruyette & Woods, Inc. KeyBanc Capital Markets, Inc. Morgan Keegan & Company, Inc. SunTrust Robinson Humphrey, Inc. Names of Issuers: Torchmark Corporation Title of Securities: TMK 3.8 09/15/22 Date of First Offering: 09/17/12 Amount of Total Offering : $300,000,000 Unit Price of Offering: Comparable Securities 1) American International Group, C#026874CU9 2) Aflac, C#001055AJ1 3) Lincoln National Corporation, C#534187BC2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuer’s Operations: Trade Date: 09/17/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 355,000 bonds @ $99.705 $353,952.75 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.705 $14,955,750.00 1 % of Portfolio Assets Applied to Purchase 0.055% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 112 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/17/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books J.P. Morgan Wells Fargo Securities Co-Managers DNB Markets, Inc. Mitsubishi UFJ Securities (USA), Inc. RBS Securities, Inc. U.S. Bancorp Investments, Inc. Names of Issuers: FMC Technologies, Inc. Title of Securities: FTI 2 10/01/17 Date of First Offering: 09/18/12 Amount of Total Offering : $300,000,000 Unit Price of Offering: Comparable Securities 1) Cameron International, C#13342BAH8 2) Total Capital International, C#89153VAC3 3) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuer’s Operations: 11 years Trade Date: 09/18/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 425,000 bonds @ $99.767 $424,009.75 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 24,000,000 bonds @ $99.767 $23,944,080 % of Portfolio Assets Applied to Purchase 0.066% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 11 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/18/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books J.P. Morgan Wells Fargo Securities Co-Managers DNB Markets, Inc. Mitsubishi UFJ Securities (USA), Inc. RBS Securities, Inc. U.S. Bancorp Investments, Inc. Names of Issuers: FMC Technologies, Inc. Title of Securities: FTI 3.45 10/01/22 Date of First Offering: 09/18/12 Amount of Total Offering : $500,000,000 Unit Price of Offering: Comparable Securities 1) Cenovus Energy, C#15135UAG4 2) Cameron International Corporation, C#13342BAJ4 3) Husky Energy Inc., C#448055AJ2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuer’s Operations: 11 years Trade Date: 09/18/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 710,000 bonds @ $99.915 $709,396.50 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.915 $24,978,750.00 % of Portfolio Assets Applied to Purchase 0.111% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 11 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/18/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Citigroup Global Markets Inc ING Groep NV JP Morgan Securities Morgan Stanley Co-Managers Names of Issuers: ING Bank NV Title of Securities: INTNED 2 09/25/15 Date of First Offering: 09/18/12 Amount of Total Offering : $1,250,000,000 Unit Price of Offering: Comparable Securities 1) Lloyds Money Center Banks, C#539473AQ1 2) Citigroup, C#172967FY2 3) Goldman Sachs, C#38141GGT5 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.25%). Years of Issuer’s Operations: 21 years Trade Date: 09/18/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 1,525,000 bonds @ $99.711 $1,520,592.72 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 54,000,000 bonds @ $99.711 $53,843,940.00 % of Portfolio Assets Applied to Purchase 0.237% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 21 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/18/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch Deutsche Bank Securities Co-Managers PNC Capital Markets LLC Wells Fargo Securities HSBC BMO Capital Markets Mitsubishi UFJ Securities Santander Investment Securities RBS Scotiabank SunTrust Robinson Humphrey The Williams Capital Group, L/P/ Names of Issuers: Church & Dwight Co., Inc. Title of Securities: CHD 2.875 10/01/22 Date of First Offering: 09/19/12 Amount of Total Offering : $400,000,000 Unit Price of Offering: Comparable Securities 1) Kimberly-Clark Corporation, C#494368BH5 2) Procter & Gamble, C#742718DY2 3) Philips Electronics NV, 500472AF2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuer’s Operations: 116 years Trade Date: 09/19/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 540,000 bonds @ $99.905 $539,487.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.905 $14,985,750.00 1 % of Portfolio Assets Applied to Purchase 0.084% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 116 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/19/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Citigroup CIBC UBS Investment Bank Wells Fargo Securities Co-Managers Barclays HSBC Deutsche Bank Securities J.P. Morgan Credit Suisse BofA Merrill Lynch Goldman, Sachs & Co. Morgan Stanley Names of Issuers: Canadian Imperial Bank of Commerce Title of Securities: CM 0.9 10/01/15 Date of First Offering: 09/24/12 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: Comparable Securities 1) Westpac Banking Corp., C#961214BV4 2) Toronto-Dominion Bank, C#89114QAE8 3) Bank of NY Mellon, C#06406HBZ1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.25%). Years of Issuer’s Operations: 145 years Trade Date: 09/24/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 900,000 bonds @ $99.97 $899,730.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 27,000,000 bonds @ $99.97 $26,991,900.00 1 % of Portfolio Assets Applied to Purchase 0.14% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 145 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/24/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch Wells Fargo Securities Barclays J.P. Morgan Deutsche Bank Co-Managers DNB Markets HSBC Mizuho Securities Mitsubishi UFJ Securities RBS US Bancorp Names of Issuers: Watson Pharmaceuticals, Inc. Title of Securities: WPI 3.25 10/01/22 Date of First Offering: 09/27/12 Amount of Total Offering : $1,700,000,000 Unit Price of Offering: Comparable Securities 1) Celgene Corporation, C#151020AH7 2) Merck & Co., 589331AT4 3) Amgen, C#031162BM1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuer’s Operations: 28 years Trade Date: 09/27/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 716,000 bonds @ $99.165 $710,021.40 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 38,000,000 bonds @ $99.165 $37,682,700 1 % of Portfolio Assets Applied to Purchase 0.11% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 28 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/24/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch Wells Fargo Securities Barclays J.P. Morgan Mitsubishi UFJ Securities Co-Managers Deutsche Bank Securities DNB Markets HSBC Mizuho Securities RBS US Bancorp Names of Issuers: Watson Pharmaceuticals, Inc. Title of Securities: WPI 1.875 10/01/17 Date of First Offering: 09/27/12 Amount of Total Offering : $1,200,000,000 Unit Price of Offering: Comparable Securities 1) Celgene Corporation, C#151020AG9 2) Cardinal Health Inc., C#14149YAU2 3) Amgen, C#031162BL3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuer’s Operations: 28 years Trade Date: 09/27/12 Portfolio Assets on Trade Date: $ Price Paid per Unit: Total Price Paid by Portfolio: 894,000 bonds @ $99.541 $889,896.54 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 52,000,000 bonds @ $99.541 $51,761,320.00 1 % of Portfolio Assets Applied to Purchase 0.138% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 28 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/27/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch Wells Fargo Securities Barclays J.P. Morgan Mizuho Securities Co-Managers Deutsche Bank DNB Markets HSBC Mitsubishi UFJ Securities RBS US Bancorp Names of Issuers: Watson Pharmaceuticals, Inc. Title of Securities: WPI 4.625 10/01/42 Date of First Offering: 09/27/12 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: Comparable Securities 1) Astrazeneca, #046353AG3 2) Merck & Co., 589331AS6 3) Amgen, C#031162BK5 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuer’s Operations: 28 years Trade Date: 09/27/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 537,000 bonds @ $98.516 $529,030.92 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 23,000,000 bonds @ $98.516 $22,658,680.00 1 % of Portfolio Assets Applied to Purchase 0.082% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 28 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/27/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Credit Suisse JP Morgan Morgan Stanley RBC Capital Markets Co-Manager(s) Allen & Co Barclays Capital BNP Paribas Securities Corp Broadpoint Capital Inc Citigroup Global Markets Inc Deutsche Bank Securities Inc DNB Nor Markets Inc Drexel Hamilton LLC Goldman Sachs & Co Lebenthal & Co Inc Lloyds Securities Inc Loop Capital Markets LLC Merrill Lynch Pierce Fenner & Smith MFR Securities Inc Mizuho Securities USA Inc PNC Capital Markets RBS Securities Inc Samuel A Ramirez & Co Inc Santander Investment Securitie SMBC Nikko Capital Markets Ltd SunTrust Robinson Humphrey Inc TD Securities USA LLC UBS Securities LLC US Bancorp Investments Inc Wells Fargo Securities LLC Williams Capital Group LP Names of Issuers: NBC Universal Media LLC Title of Securities: CMCSA 4.45 01/15/43 Date of First Offering: 09/28/12 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: Comparable Securities 1) CBS Corporation, C#124857AJ2 2) DIRECTV Holdings, C#25459HAZ8 3) Comcast Corporation, C#20030NBE0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuer’s Operations: 8 Trade Date: 9/28/12 1 (10) Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 731,000 bonds @ $99.659 $728,507.29 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 27,500,000 bonds @ $99.659 $27,406,225.00 % of Portfolio Assets Applied to Purchase 0.113% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 8 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/28/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Credit Suisse JP Morgan Morgan Stanley RBC Capital Markets Co-Manager(s) Allen & Co Barclays Capital BNP Paribas Securities Corp Broadpoint Capital Inc Citigroup Global Markets Inc Deutsche Bank Securities Inc DNB Nor Markets Inc Drexel Hamilton LLC Goldman Sachs & Co Lebenthal & Co Inc Lloyds Securities Inc Loop Capital Markets LLC Merrill Lynch Pierce Fenner & Smith MFR Securities Inc Mizuho Securities USA Inc PNC Capital Markets RBS Securities Inc Samuel A Ramirez & Co Inc Santander Investment Securitie SMBC Nikko Capital Markets Ltd SunTrust Robinson Humphrey Inc TD Securities USA LLC UBS Securities LLC US Bancorp Investments Inc Wells Fargo Securities LLC Williams Capital Group LP Names of Issuers: NBC Universal Media LLC Title of Securities: CMCSA 2.875 01/15/23 Date of First Offering: 09/28/12 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: Comparable Securities 1) Viacom, Inc., C# 92553PAM4 2) Thomas Reuters, C#884903BKO 3) Omnicom Group, C#681919AZ9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45%). Years of Issuer’s Operations: 8 Trade Date: 9/28/12 1 (10) Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 1,096,000 bonds @ $99.817 $1,093,994.32 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 49,000,000 bonds @ $99.817 $48,910,330.00 % of Portfolio Assets Applied to Purchase 0.169% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 8 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/28/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Citigroup Global Markets Inc, Goldman Sachs & Co, JP Morgan Securities, Merrill Lynch Pierce Fenner & Sm, Morgan Stanley & Co Inc, RBC Capital Markets LLC, SunTrust Robinson Humphrey Inc, Wells Fargo Securities LLC (2) Names of Issuers: HEALTHSOUTH CORP 5.75% Title of Securities: HLS 5.75% Cusip: 421924BK6 Date of First Offering: 9/6/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst MPT OP PTNR/FINL 6.375% 02/15/2022 Health Facilities 5.377% HCA INC 5.875% 03/15/2022 Health Facilities 4.764% CHS/COMMUNITY HEALTH SYS 7.125%, 07/15/2020 Health Facilities 5.748% Underwriting Spread or Commission: 2% Years of Issuer’s Operations: > 3 years Trade Date: 9/6/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 950,000 bonds @ $100 $950,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 5,000,000 bonds @ $100 $5,000,000 1 % of Portfolio Assets Applied to Purchase 0.1436% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/6/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, RBS Securities Corp, Wells Fargo Securities LLC Co-Managers: JP Morgan Securities, US Bancorp Investments Inc, Bank of Oklahoma, Comerica Bank Names of Issuers: HILAND PART LP/CORP 7.25% Title of Securities: HLND 7.25% Cusip: 43129TAA0 Date of First Offering: 9/11/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst KEY ENERGY Oil Field Equipment SERVICES INC 6.75% 03/01/2021 & Services 6.512% Oil Field Equipment CGG VERITAS 7.75% 05/15/2017 & Services 5.679% ATWOOD Oil Field Equipment OCEANICS INC 6.5% 02/01/2020 & Services 5.025% Underwriting Spread or Commission: 1.915%, Years of Issuer’s Operations: > 3 years Trade Date: 9/11/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 190,000 bonds @ $100 $190,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 500,000 bonds @ $100 $500,000 % of Portfolio Assets Applied to Purchase 0.0286% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/11/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, JP Morgan, Morgan Stanley, RBC Capital Markets, SunTrust Robinson Humphrey Inc Co-Managers: BNP Paribas, Fifth Third Securities Inc, Mitsubishi UFJ Securities USA Inc, Mizuho Securities USA Inc, Wells Fargo Securities LLC Names of Issuers: NCR CORP 5% Title of Securities: NCR 5% Cusip: 62886EAE8 Date of First Offering: 9/12/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Technology & Electronics - UNISYS CORP 12.5 01/15/2016 Software/Services 3.844 Technology & Electronics - NOKIA CORP 6.625 05/15/2039 Electronics 8.673 Technology & JABIL CIRCUIT Electronics - INC 5.625 12/15/2020 Electronics 4.635 Underwriting Spread or Commission: 1.375% Years of Issuer’s Operations: > 3 years Trade Date: 9/12/12 Portfolio Assets on Trade Date: Price Paid per Unit: 1 Total Price Paid by Portfolio: 200,000 bonds @ $100 $200,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 % of Portfolio Assets Applied to Purchase 0.03% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/12/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: JP Morgan Securities, Wells Fargo Securities LLC Names of Issuers: FOREST OIL CORPORATION 7.5% Title of Securities: FST 7.5% Cusip: 346091BF7 Date of First Offering: 9/12/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Energy - EV ENERGY Exploration & PARTNERS/FINAN 8% 04/15/2019 Production 7.224% Energy - QUICKSILVER Exploration & RESOURCES IN 7.125% 04/01/2016 Production 14.646% Energy - MCMORAN Exploration & EXPLORATION CO 11.875% 11/15/2014 Production 7.81% Underwriting Spread or Commission: 1.75% Years of Issuer’s Operations: > 3 years Trade Date: 9/12/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 775,000 bonds @ $100 $775,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 % of Portfolio Assets Applied to Purchase 0.1163% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/12/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citigroup Global Markets Inc, Credit Suisse, Deutsche Bank Securities Inc, HSBC Securities, SunTrust Robinson Humphrey, Wells Fargo Securities LLC Co-Managers: Bank of America Merrill Lynch, Goldman Sachs & Co Names of Issuers: FIRST DATA CORPORATION 6.75% Title of Securities: FDC 6.75% Cusip: 319963BE3 Date of First Offering: 8/2/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Technology & Electronics- UNISYS CORP 12.5% 01/15/2016 Software/Services 3.844% Technology & Electronics - NOKIA CORP 6.625% 05/15/2039 Electronics 8.673% Technology & JABIL CIRCUIT Electronics- INC 5.625% 12/15/2020 Electronics 4.635% Underwriting Spread or Commission: 1.20% Years of Issuer’s Operations: > 3 years Trade Date: 9/13/12 Portfolio Assets on Trade Date: Price Paid per Unit: 1 Total Price Paid by Portfolio: 1,450,000 bonds @ $100.75 $1,460,875 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 6,000,000 bonds @ $100.75 $6,045,000 % of Portfolio Assets Applied to Purchase 0.219% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/13/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Credit Suisse, Goldman Sachs & Co, Macquarie Bank Equities (USA) Inc, Natixis Securities North America I, RBC Capital Markets, UBS Securities LLC, Wells Fargo Securities LLC Names of Issuers: DJO FIN LLC/DJO FIN CORP 9.875% Title of Securities: DJO 9.875% Cusip: 23327BAK9 Date of First Offering: 9/14/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst ALERE INC 7.875 02/01/2016 Medical Products 5.753 TELEFLEX INC 6.875 06/01/2019 Medical Products 5.039 BIOMET INC 6.5 08/01/2020 Medical Products 5.758 Underwriting Spread or Commission: 1.795% Years of Issuer’s Operations: > 3 years Trade Date: 9/14/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 275,000 bonds @ $100 $275,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,500,000 bonds @ $100 $1,500,000 % of Portfolio Assets Applied to Purchase 0.0411% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/14/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Credit Suisse, Goldman Sachs & Co, Macquarie Bank Equities (USA) Inc, Natixis Securities North America I, RBC Capital Markets, UBS Securities LLC, Wells Fargo Securities LLC Names of Issuers: DJO FIN LLC/DJO FIN CORP 8.75% Title of Securities: DJO 8.75% Cusip: 23327BAG8 Date of First Offering: 9/14/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst ALERE INC 7.875 02/01/2016 Medical Products 5.753 TELEFLEX INC 6.875 06/01/2019 Medical Products 5.039 BIOMET INC 6.5 08/01/2020 Medical Products 5.758 Underwriting Spread or Commission: 1.795% Years of Issuer’s Operations: > 3 years Trade Date: 9/14/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 100,000 bonds @ $106.75 $106,750 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 250,000 bonds @ $106.75 $266,875 % of Portfolio Assets Applied to Purchase 0.0399% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/14/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Credit Suisse, Deutsche Bank Securities Inc, Morgan Stanley, Wells Fargo & Co Co-Managers: Names of Issuers: UNIVISION COMMUNICATIONS 6.75% Title of Securities: UVN 6.75% Cusip: 914906AP7 Date of First Offering: 9/14/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst TOWNSQUARE RADIO LLC/INC 9 04/01/2019 Media - Broadcast 7.256 SIRIUS XM RADIO INC 5.25 08/15/2022 Media – Broadcast 5.21 SPANISH BROADCASTING SYS 12.5 04/15/2017 Media – Broadcast 9.75 Underwriting Spread or Commission: 1.5% Years of Issuer’s Operations: > 3 years Trade Date: 9/14/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 975,000 bonds @ $102.875 $1,003,031.25 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,500,000 bonds @ $102.875 $2,571,875 % of Portfolio Assets Applied to Purchase 0.1499% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/14/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citigroup Global Markets Inc, JP Morgan Securities Co Manager: Deutsche Bank Securities Inc, Wells Fargo Securities LLC Names of Issuers: RYLAND GROUP 5.375% Title of Securities: RYL 5.375% Cusip: 783764AR4 Date of First Offering: 9/18/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Building & KB HOME 7.5 09/15/2022 Construction 6.364 Building & LENNAR CORP 4.75 12/15/2017 Construction 4.052 TOLL BROS Building & FINANCE CORP 5.875 02/15/2022 Construction 5.411 Underwriting Spread or Commission: 1.375% Years of Issuer’s Operations: > 3 years Trade Date: 9/18/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 400,000 bonds @ $100 $400,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 % of Portfolio Assets Applied to Purchase 0.0596% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/18/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Bank of America, Merrill Lynch, Barclays Capital, Citigroup Global Markets Inc, Goldman Sachs & Co, JP Morgan Securities, Wells Fargo Securities LLC Co Managers HSBC Securities, ING Financial Markets, Natixis Securities North America, RBC Capital Markets, SMBC Nikko Securities America Inc, UBS Securities LLC, Goldman Sachs & Co Names of Issuers: BIOMET INC 6.5% Title of Securities: BMET 6.5% Cusip: 090613AF7 Date of First Offering: 9/18/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity ML Industry Yld to Description Coupon Date Lvl 4 Worst Healthcare - Medical ALERE INC 7.875% 02/01/2016 Products 6.119% Healthcare - HEALTH NET INC 6.375% 06/01/2017 Managed Care 5.595% Healthcare - CENTENE CORP 5.75% 06/01/2017 Managed Care 4.61% Underwriting Spread or Commission: 0.7%. Years of Issuer’s Operations: > 3 years Trade Date: 9/18/2012 Portfolio Assets on Trade Date: 1 Price Paid per Unit: Total Price Paid by Portfolio: 3,750,000 bonds @ $105 $393,750 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @$105 $2,100,000 % of Portfolio Assets Applied to Purchase 0.0587% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes Years of Continuous Operation (unless municipal security, see below) > 3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/18/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Goldman Sachs & Co, JP Morgan Securities Co Manager: Citigroup Global Markets Inc, Credit Suisse, Deutsche Bank Securities Inc, HSBC Securities, Morgan Stanley, RBC Capital Markets, Wells Fargo Securities LLC Names of Issuers: NIELSEN FINANCE LLC/CO 4.5% Title of Securities: NLSN 4.5% Cusip: 65409QAZ5 Date of First Offering: 9/18/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst CCO HLDGS LLC/CAP CORP 7 01/15/2019 Media- Media-Cable 4.346 Media- Media - BELO CORP 8 11/15/2016 Broadcast 2.445 CABLEVISION Media - Media- SYSTEMS CORP 7.75 04/15/2018 Cable 5.473 Underwriting Spread or Commission: 1.375% Years of Issuer’s Operations: > 3 years Trade Date: 9/18/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 200,000 bonds @ $100 $200,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 % of Portfolio Assets Applied to Purchase 0.0298% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/18/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Wells Fargo Securities LLC Names of Issuers: GRAY TELEVISION INC 7.5% Title of Securities: GTN 7.5% Cusip: 389375AF3 Date of First Offering: 9/24/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst CCO HLDGS LLC/CAP CORP 7 01/15/2019 Media- Media-Cable 4.346 Media- Media - BELO CORP 8 11/15/2016 Broadcast 2.445 CABLEVISION Media - Media- SYSTEMS CORP 7.75 04/15/2018 Cable 5.473 Underwriting Spread or Commission: 2% Years of Issuer’s Operations: > 3 years Trade Date: 9/24/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 3,700,000 bonds @ $99.266 $3,672,842 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.266 $14,889,900 % of Portfolio Assets Applied to Purchase: 0.5484% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/24/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, BMO Capital Markets, Jefferies & Co, JP Morgan Securities, UBS Securities LLC, Wells Fargo Securities LLC Co Manager: KeyBanc Capital Markets, Macquarie Capital USA Inc, PNC Capital Markets, Stephens Inc Names of Issuers: RYERSON INC 9% Title of Securities: RYI 9% Cusip: 78375RAA1 Date of First Offering: 9/27/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Steel US STEEL CORP 7.5 03/15/2022 Producers/Products 7.688 Steel AK STEEL CORP 8.375 04/01/2022 Producers/Products 10.859 COMMERCIAL Steel METALS CO 7.35 08/15/2018 Producers/Products 6.625 Underwriting Spread or Commission: 1.75% Years of Issuer’s Operations: > 3 years Trade Date: 9/27/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 650,000 bonds @ $100 $650,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 % of Portfolio Assets Applied to Purchase 0.0973% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/27/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Credit Suisse, RBS Securities Corp, Wells Fargo & Co Names of Issuers: NATIONSTAR MORT/CAP CORP 7.875 Title of Securities: NMS 7.875 Cusip: 63860UAG5 Date of First Offering: 9/19/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Cons/Comm/Lease CIT GROUP INC 7.375 08/15/2022 Financing 4.465 Cons/Comm/Lease INTL LEASE FIN 8.625 01/15/2022 Financing 5.613 Cons/Comm/Lease CIT GROUP INC 4.25 08/15/2017 Financing 3.435 Underwriting Spread or Commission: 1.5% Years of Issuer’s Operations: > 3 years Trade Date: 9/19/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 200,000 bonds @ $100 $200,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 500,000 bonds @ $100 $500,000 1 % of Portfolio Assets Applied to Purchase 0.0298% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/19/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Citigroup Global Markets Inc, Deutsche Bank Securities Inc, JP Morgan Securities, RBS Securities Inc, TD Securities USA LLC, Wells Fargo Securities LLC, Raymond James & Associates Inc, SunTrust Robinson Humphrey Inc Names of Issuers: SBA TELECOMMUNICATIONS 5.75% Title of Securities: SBAC 5.75% Cusip: 78388JAP1 Date of First Offering: 9/20/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst METROPCS WIRELESS INC 7.875% 09/01/2018 Telecom - Wireless 6.117% NII CAPITAL CORP 7.625% 4/1/2021 Telecom - Wireless 13.188% GEOEYE INC 8.625% 10/01/2016 Telecom - Wireless 4.868% Underwriting Spread or Commission: 1.48% Years of Issuer’s Operations: > 3 years Trade Date: 9/20/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 190,000 bonds @ $100 $190,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 11,000,000 bonds @ $100 $11,000,000 1 % of Portfolio Assets Applied to Purchase 0.0283% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/20/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citigroup Global Markets Inc, Credit Suisse Securities USA LLC, JP Morgan Securities, Merrill Lynch Pierce Fenner & Smi, SunTrust Robinson Humphrey Inc, Wells Fargo Securities LLC Co Manager: HSBC Securities, US Bancorp Investments Inc Names of Issuers: BRISTOW GROUP INC 6.25 Title of Securities: BRS 6.25 Cusip: 110394AE3 Date of First Offering: 9/27/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst KEY ENERGY Oil Field Equipment SERVICES INC 6.75% 03/01/2021 & Services 6.48% Oil Field Equipment CGG VERITAS 7.75% 05/15/2017 & Services 4.5% ATWOOD Oil Field Equipment OCEANICS INC 6.5% 02/01/2020 & Services 4.927% Underwriting Spread or Commission: 1.5% Years of Issuer’s Operations: > 3 years Trade Date: 9/27/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 600,000 bonds @ $100 $600,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 5,000,000 bonds @ $100 $3,000,000 % of Portfolio Assets Applied to Purchase 0.0898%% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/27/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Credit Suisse Securities USA LLC, Wells Fargo Securities LLC Co Manager: Morgan Stanley, SunTrust Robinson Humphrey, UBS Securities LLC Names of Issuers: TW TELECOM HOLDINGS INC 5.375% Title of Securities: TWTC 5.375% Cusip: 87311XAC2 Date of First Offering: 9/27/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Telecom - FRONTIER COMM 7.125 01/15/2023 Integrated/Services 6.353% Telecom - EQUINIX INC 7 7/6/2011 Integrated/Services 4.433% Telecom - CENTURYLINK 5.8% 03/15/2022 Integrated/Services 5.016% Underwriting Spread or Commission: 1.75% Years of Issuer’s Operations: > 3 years Trade Date: 9/27/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 400,000 bonds @ $100 $400,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 4,000,000 bonds @ $100 $4,000,000 % of Portfolio Assets Applied to Purchase 0.0598% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/27/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: JP Morgan Securities, Wells Fargo Securities LLC Co Manager: Fifth Third Securities Inc, PNC Capital Markets Names of Issuers: WOLVERINE WORLD WIDE 6.125% Title of Securities: WWW 6.125% Cusip: 978097AA1 Date of First Offering: 9/27/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst FIFTH & PACIFIC CO INC 10.5 04/15/19 Apparel/Textiles 6.446 HANESBRANDS INC 6.375 12/15/2020 Apparel/Textiles 4.418 JONES GRP 6.875 3/15/19 Apparel/Textiles 6.436 Underwriting Spread or Commission: 1.875% Years of Issuer’s Operations: > 3 years Trade Date: 9/27/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 210,000 bonds @ $100 $210,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 1 % of Portfolio Assets Applied to Purchase 0.0314% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/27/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Citigroup Global Markets Inc, Credit Suisse Securities USA LLC, JP Morgan Securities, Merrill Lynch Pierce Fenner & Smi, RBS Securities Inc, SunTrust Robinson Humphrey Inc, Wells Fargo Securities LLC Co Manager: Comerica Securities, Natixis Securities North America Names of Issuers: REGENCY ENERGY PARTNERS 5.5% Title of Securities: RGP 5.5% Cusip: 75886AAG3 Date of First Offering: 9/27/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst NUSTAR LOGISTICS 4.75 02/01/2022 Gas Distribution 5.195 NISKA GAS STORAG 8.875 03/15/2018 Gas Distribution 7.606 NGPL PIPECO LLC 9.625 6/1/19 Gas Distribution 5.953 Underwriting Spread or Commission: 1.75% Years of Issuer’s Operations: > 3 years Trade Date: 9/27/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 425,000 bonds @ $100 $425,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 % of Portfolio Assets Applied to Purchase 0.0636% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/27/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Deutsche Bank Securities RBS Wells Fargo Securities Co-Manager(s) Citigroup Credit Suisse Morgan Stanley RBC Capital Markets Names of Issuers: AmeriCredit Financial Services, Inc. Title of Securities: AMCAR 2012-4 A2 Date of First Offering: 09/05/12 Amount of Total Offering : $462,000,000 Unit Price of Offering: Comparable Securities 1) Discover Card Master Trust, C#254683AQ8 2) Discover Card Master Trust, C#254683AR6 3) American Express Credit Account Master Trust, C#02582JFX3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.25%). Years of Issuer’s Operations: 20 Trade Date: 09/05/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 2,144,000 bonds @ $99.99656 $2,143,926.25 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 42,000,000 bonds @ $99.99656 $41,998,555.20 % of Portfolio Assets Applied to Purchase: 0.123% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 20 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/5/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Deutsche Bank Securities RBS Wells Fargo Securities Co-Manager(s) Citigroup Credit Suisse Morgan Stanley RBC Capital Markets Names of Issuers: AmeriCredit Financial Services, Inc. Title of Securities: AMCAR 2012-4 A3 Date of First Offering: 09/05/12 Amount of Total Offering : $270,280,000 Unit Price of Offering: Comparable Securities 1) Discover Card Master Trust, C#254683AQ8 2) Discover Card Master Trust, C#254683AR6 3) American Express Credit Account Master Trust, C#02582JFX3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35%). Years of Issuer’s Operations: 20 Trade Date: 09/05/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 1,949,000 bonds @ $99.98423 $1,948,692.64 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.98423 $19,996,846.00 % of Portfolio Assets Applied to Purchase: 0.111% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 20 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/5/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Citigroup J.P. Morgan UBS Investment Bank Wells Fargo Securities RBC Capital Markets Mitsubishi UFJ Securities Societe Generale US Bancorp . Co-Managers : Allen & Company, LLC ANZ Securities BB&T Capital Markets BMO Capital Markets Corporation Comerica Securities Credit Suisse Deutsche Bank Securities DNB Markets Goldman, Sachs & Co. Scotiabank Names of Issuers: EOG Resources, Inc. Title of Securities: EOG 2.625 03/15/23 Date of First Offering: 9/05/12 Amount of Total Offering : $1,250,000,000 Unit Price of Offering: Comparable Securities 1) Occidental Petroleum, C#674599CE3 2) Apache Corporation, C#037411AZ8 3) Devon Energy Corporation, C#25179MAP8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65 %). Years of Issuer’s Operations: 13 Trade Date: 9/05/12 (10) Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 1,460,000 bonds @ $99.381 $1,450,962.60 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 18,000,000 bonds @ $99.381 $17,888,580.00 % of Portfolio Assets Applied to Purchase 0.083% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 13 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/5/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman, Sachs & Co. Wells Fargo Securities Names of Issuers: Berkshire Hathaway Title of Securities: BRK 4.4% 5/15/42 TAP Date of First Offering: 9/05/12 Amount of Total Offering : $225,000,000 Unit Price of Offering: Comparable Securities 1) MetLife, C#59156RAY4 2) Prudential, C#74432QBU8 3) AIG, C#026874BE6 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.75 %). Years of Issuer’s Operations: Trade Date: 9/05/12 (10) Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 975,000 bonds @ $104.922 $1,037,527.83 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $104.922 $10,641,311.11 % of Portfolio Assets Applied to Purchase 0.059% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes 1 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 173 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/5/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of America Merrill Lynch Citigroup Credit Suisse Deutsche Bank Securities UBS Investment Bank Wells Fargo Securities Co-Managers BB&T Capital Markets BNY Mellon Capital Markets, LLC Fifth Third Securities, Inc. Huntington Investment Company J. P. Morgan Securities Mitsubishi UFJ Securities Mizuho Securities Morgan Stanley PNC Capital Markets, LLC SMBC Nikko SunTrust Robinson Humphrey US Bancorp Investments Names of Issuers: WellPoint, Inc. Title of Securities: WLP 1.25 09/10/15 Date of First Offering: 09/05/12 Amount of Total Offering : $625,000,000 Unit Price of Offering: Comparable Securities 1) UnitedHealth Group, C#91324PBS0 2) Laboratory Corp. of America Holdings, C#50540RAH5 3) Humana, C#444859AV4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35 %). Years of Issuer’s Operations: 8 Trade Date: 9/05/12 (10) Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 680,000 bonds @ $99.959 $679,721.20 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 14,400,000 bonds @ $99.959 $14,394,096.00 % of Portfolio Assets Applied to Purchase 0.039% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 8 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/5/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of America Merrill Lynch Citigroup Credit Suisse Deutsche Bank Securities UBS Investment Bank Wells Fargo Securities Co-Managers BB&T Capital Markets BNY Mellon Capital Markets, LLC Fifth Third Securities, Inc. Huntington Investment Company J. P. Morgan Securities Mitsubishi UFJ Securities Mizuho Securities Morgan Stanley PNC Capital Markets, LLC SMBC Nikko SunTrust Robinson Humphrey US Bancorp Investments Names of Issuers: WellPoint, Inc. Title of Securities: WLP 3.3 01/15/23 Date of First Offering: 9/05/12 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: Comparable Securities 1) UNH 2.875 03/15/22, C#91324PBV3 2) LAB 3.75 08/23/22, C#50540RAL6 3) UNH 3.375 11/21, C#91324PBT8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65 %). Years of Issuer’s Operations: 8 Trade Date: 9/05/12 (10) Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 975,000 bonds @ $99.663 $971,714.25 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 17,000,000 bonds @ $99.663 $16,942,710.00 % of Portfolio Assets Applied to Purchase 0.056% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 8 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/5/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of America Merrill Lynch Citigroup Credit Suisse Deutsche Bank Securities UBS Investment Bank Wells Fargo Securities Co-Managers BB&T Capital Markets BNY Mellon Capital Markets, LLC Fifth Third Securities, Inc. Huntington Investment Company J. P. Morgan Securities Mitsubishi UFJ Securities Mizuho Securities Morgan Stanley PNC Capital Markets, LLC SMBC Nikko SunTrust Robinson Humphrey US Bancorp Investments Names of Issuers: WellPoint, Inc. Title of Securities: WLP 1.875 01/15/18 Date of First Offering: 09/05/12 Amount of Total Offering : $625,000,000 Unit Price of Offering: Comparable Securities 1) UNH 6 02/15/18, C#91324PBJ0 2) LH 2.2 08/23/17, C#50540RAK8 3) HUM 7.2 06/15/18, C#444859AY8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60 %). Years of Issuer’s Operations: 8 Trade Date: 9/05/12 (10) Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 975,000 bonds @ $99.772 $972,777.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.772 $24,943,000.00 % of Portfolio Assets Applied to Purchase 0.056% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 8 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/5/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch Wells Fargo Securities Barclays J.P. Morgan Mizuho Securities Co-Managers Deutsche Bank DNB Markets HSBC Mitsubishi UFJ Securities RBS US Bancorp Names of Issuers: Watson Pharmaceuticals, Inc. Title of Securities: WPI 4.625 10/01/42 Date of First Offering: 09/27/12 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: Comparable Securities 1) Astrazeneca, #046353AG3 2) Merck & Co., 589331AS6 3) Amgen, C#031162BK5 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuer’s Operations: 28 years Trade Date: 09/27/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 1,480,000 bonds @ $98.516 $1,458,036.80 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 23,000,000 bonds @ $98.516 $22,658,680 1 % of Portfolio Assets Applied to Purchase 0.082% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 28 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/27/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Goldman Sachs & Co JP Morgan Morgan Stanley Wells Fargo & Co Co-Managers KKR Capital Markets Mitsubishi UFJ Securities Mizuho Securities U.S. Bancorp Investments, Inc. The Williams Capital Group, L.P. Names of Issuers: Walgreen Co. Title of Securities: WAG 3.1 09/15/22 Date of First Offering: 09/10/12 Amount of Total Offering : $1,200,000,000 Unit Price of Offering: Comparable Securities 1) Target, C#87612EAZ9 2) Advance Auto Parts, C#00751YAB2 3) Macys Retail Holdings, C#55616XAF4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuer’s Operations: Trade Date: 09/10/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 1,945,000 bonds @ $99.889 $1,942,841.05 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.889 $29,966,700 1 % of Portfolio Assets Applied to Purchase 0.111% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 111 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/12/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Goldman Sachs & Co JP Morgan Morgan Stanley Wells Fargo & Co Co-Managers KKR Capital Markets Mitsubishi UFJ Securities Mizuho Securities U.S. Bancorp Investments, Inc. The Williams Capital Group, L.P. Names of Issuers: Walgreen Co. Title of Securities: WAG 1.8 09/15/17 Date of First Offering: 09/10/12 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: Comparable Securities 1) Walmart, C#931142DC4 2) Darden Restaurants Inc., C#237194AG0 3) Macy’s retail Holdings, C#314275AA6 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuer’s Operations: Trade Date: 09/10/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 2,435,000 bonds @ $99.79 $2,429,886.50 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 34,000,000 bonds @ $99.79 $33,928,600.00 1 % of Portfolio Assets Applied to Purchase 0.139% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 111 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/10/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Goldman Sachs & Co JP Morgan Morgan Stanley Wells Fargo & Co Co-Managers KKR Capital Markets Mitsubishi UFJ Securities Mizuho Securities U.S. Bancorp Investments, Inc. The Williams Capital Group, L.P. Names of Issuers: Walgreen Co. Title of Securities: WAG 4.4 09.15.42 Date of First Offering: 09/10/12 Amount of Total Offering : $500,000,000 Unit Price of Offering: Comparable Securities 1) Darden Restaurants Inc, C#237194AH8 2) Macys Retail Holdings, C#55616XAG2 3) CVS Caremark, C#126650BX7 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuer’s Operations: Trade Date: 09/10/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 975,000 bonds @ $99.192 $967,122.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.192 $9,919,200.00 1 % of Portfolio Assets Applied to Purchase 0.055% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 111 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/10/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays BofA Merrill Lynch Citigroup DNB Markets J.P. Morgan Wells Fargo Securities Co-Manager(s) Credit Agricole CIB Credit Suisse Mitsubishi UFJ Securities Morgan Stanley Standard Chartered Bank Names of Issuers: Transocean Inc. Title of Securities: RIG 2.5 10/15/17 Date of First Offering: 09/10/12 Amount of Total Offering : $750,000,000 Unit Price of Offering: Comparable Securities 1) Marathon Oil Corp – C# 565849AD8 2) Anadarko Petroleum Corp - C# 032511AX5 3) Valero Energy Corp – C# 91913YAM2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuer’s Operations: 39 Trade Date: 09/10/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 1,945,000 bonds @ $99.714 $1,939,437.30 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.714 $19,942,800.00 1 % of Portfolio Assets Applied to Purchase 0.111% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 39 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/10/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of America Merrill Lynch JP Morgan RBS Wells Fargo Securities Names of Issuers: ConAgra Foods, Inc. Title of Securities: CAG 3.25 09/15/22 Date of First Offering: 09/10/12 Amount of Total Offering : $250,000,000 Unit Price of Offering: Comparable Securities 1) Kellogg, C#487836BJ64 2) Kraft Foods, C#50075NAB1 3) Ralcorp Holdings, C#751028AF8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuer’s Operations: 41 Trade Date: 09/10/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 1,170,000 bonds @ $99.442 $1,163,471.40 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 12,000,000 bonds @ $99.442 $11,933,040.00 % of Portfolio Assets Applied to Purchase 0.067% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 41 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/10/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Sole Lead Manager-Books RBS Senior Co-Managers Citigroup Wells Fargo Securities Co-Managers BMO Capital Markets nabSecurities, LLC BNY Mellon Capital Markets, LLC RBC Capital Markets CIBC TD Securities HSBC UBS Investment Bank Names of Issuers: The Royal Bank of Scotland Group plc Title of Securities: RBS 2.55 09/18/15 Date of First Offering: 09/11/12 Amount of Total Offering : $2,000,000,000 Unit Price of Offering: Comparable Securities 1) Barclays Bank, C#06741JS26 2) BNP Paribas, C#05567LG68 3) Deutsche Bank AG, 2515A14E85 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.30%). Years of Issuer’s Operations: Trade Date: 09/11/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 3,895,000 bonds @ $99.943 $3,892,779.85 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 45,000,000 bonds @ $99.943 $44,974,350.00 % of Portfolio Assets Applied to Purchase 0.223% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 285 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/11/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Citigroup JP Morgan Co-Managers BB&T Capital Markets Lloyds Securities, Inc. BMO Capital Markets PNC Capital Markets LLC Mizuho Securities USA Rabo Securities USA, Inc. Fifth Third Securities, Inc. U.S. Bancorp Investments, Inc. HSBC Securities (USA) Inc. Wells Fargo Securities, LLC ING Financial Markets LLC Names of Issuers: Ingredion Title of Securities: INGR 1.8 09/25/17 Date of First Offering: 09/17/12 Amount of Total Offering : $300,000,000 Unit Price of Offering: Comparable Securities 1) Conagra Foods, C#205887BG6 2) Pepisco, C#713448CB2 3) Phillip Morris, C#718172AS8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuer’s Operations: Trade Date: 09/17/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 1,460,000 bonds @ $99.438 $1,451,794.80 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.438 $14,915,700.00 1 % of Portfolio Assets Applied to Purchase 0.083% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 106 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/17/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch US Bancorp Investments Inc Wells Fargo Securities LLC Co-Managers BB&T Capital Markets BNY Melon Capital Markets Comerica Securities, Inc. Keefe, Bruyette & Woods, Inc. KeyBanc Capital Markets, Inc. Morgan Keegan & Company, Inc. SunTrust Robinson Humphrey, Inc. Names of Issuers: Torchmark Corporation Title of Securities: TMK 3.8 09/15/22 Date of First Offering: 09/17/12 Amount of Total Offering : $300,000,000 Unit Price of Offering: Comparable Securities 1) American International Group, C#026874CU9 2) Aflac, C#001055AJ1 3) Lincoln National Corporation, C#534187BC2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuer’s Operations: Trade Date: 09/17/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 970,000 bonds @ $99.705 $967,138.50 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.705 $14,955,750.00 1 % of Portfolio Assets Applied to Purchase 0.055% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 112 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/17/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books J.P. Morgan Wells Fargo Securities Co-Managers DNB Markets, Inc. Mitsubishi UFJ Securities (USA), Inc. RBS Securities, Inc. U.S. Bancorp Investments, Inc. Names of Issuers: FMC Technologies, Inc. Title of Securities: FTI 2 10/01/17 Date of First Offering: 09/18/12 Amount of Total Offering : $300,000,000 Unit Price of Offering: Comparable Securities 1) Cameron International, C#13342BAH8 2) Total Capital International, C#89153VAC3 3) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuer’s Operations: 11 years Trade Date: 09/18/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 1,170,000 bonds @ $99.767 $1,167,273.90 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 24,000,000 bonds @ $99.767 $23,944,080 % of Portfolio Assets Applied to Purchase 0.067% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 11 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/18/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books J.P. Morgan Wells Fargo Securities Co-Managers DNB Markets, Inc. Mitsubishi UFJ Securities (USA), Inc. RBS Securities, Inc. U.S. Bancorp Investments, Inc. Names of Issuers: FMC Technologies, Inc. Title of Securities: FTI 3.45 10/01/22 Date of First Offering: 09/18/12 Amount of Total Offering : $500,000,000 Unit Price of Offering: Comparable Securities 1) Cenovus Energy, C#15135UAG4 2) Cameron International Corporation, C#13342BAJ4 3) Husky Energy Inc., C#448055AJ2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuer’s Operations: 11 years Trade Date: 09/18/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 1,945,000 bonds @ $99.915 $1,943,346.75 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.915 $24,978,750.00 % of Portfolio Assets Applied to Purchase 0.111% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 11 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/18/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Citigroup Global Markets Inc ING Groep NV JP Morgan Securities Morgan Stanley Co-Managers Names of Issuers: ING Bank NV Title of Securities: INTNED 2 09/25/15 Date of First Offering: 09/18/12 Amount of Total Offering : $1,250,000,000 Unit Price of Offering: Comparable Securities 1) Lloyds Money Center Banks, C#539473AQ1 2) Citigroup, C#172967FY2 3) Goldman Sachs, C#38141GGT5 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.25%). Years of Issuer’s Operations: 21 years Trade Date: 09/18/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 4,165,000 bonds @ $99.711 $4,152,963.15 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 54,000,000 bonds @ $99.711 $53,843,940.00 % of Portfolio Assets Applied to Purchase 0.237% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 21 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/18/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch Deutsche Bank Securities Co-Managers PNC Capital Markets LLC Wells Fargo Securities HSBC BMO Capital Markets Mitsubishi UFJ Securities Santander Investment Securities RBS Scotiabank SunTrust Robinson Humphrey The Williams Capital Group, L/P/ Names of Issuers: Church & Dwight Co., Inc. Title of Securities: CHD 2.875 10/01/22 Date of First Offering: 09/19/12 Amount of Total Offering : $400,000,000 Unit Price of Offering: Comparable Securities 1) Kimberly-Clark Corporation, C#494368BH5 2) Procter & Gamble, C#742718DY2 3) Philips Electronics NV, 500472AF2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuer’s Operations: 116 years Trade Date: 09/19/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 1,475,000 bonds @ $99.905 $1,473,598.75 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.905 $14,985,750.00 1 % of Portfolio Assets Applied to Purchase 0.084% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 116 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/19/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Citigroup CIBC UBS Investment Bank Wells Fargo Securities Co-Managers Barclays HSBC Deutsche Bank Securities J.P. Morgan Credit Suisse BofA Merrill Lynch Goldman, Sachs & Co. Morgan Stanley Names of Issuers: Canadian Imperial Bank of Commerce Title of Securities: CM 0.9 10/01/15 Date of First Offering: 09/24/12 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: Comparable Securities 1) Westpac Banking Corp., C#961214BV4 2) Toronto-Dominion Bank, C#89114QAE8 3) Bank of NY Mellon, C#06406HBZ1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.25%). Years of Issuer’s Operations: 145 years Trade Date: 09/24/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 2,485,000 bonds @ $99.97 $2,484,254.50 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 27,000,000 bonds @ $99.97 $26,991,900.00 1 % of Portfolio Assets Applied to Purchase 0.14% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 145 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/24/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch Wells Fargo Securities Barclays J.P. Morgan Deutsche Bank Co-Managers DNB Markets HSBC Mizuho Securities Mitsubishi UFJ Securities RBS US Bancorp Names of Issuers: Watson Pharmaceuticals, Inc. Title of Securities: WPI 3.25 10/01/22 Date of First Offering: 09/27/12 Amount of Total Offering : $1,700,000,000 Unit Price of Offering: Comparable Securities 1) Celgene Corporation, C#151020AH7 2) Merck & Co., 589331AT4 3) Amgen, C#031162BM1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuer’s Operations: 28 years Trade Date: 09/27/12 (10) Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 1,974,000 bonds @ $99.165 $1,957,517.10 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 38,000,000 bonds @ $99.165 $37,682,700.00 1 % of Portfolio Assets Applied to Purchase 0.11% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 28 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/27/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch Wells Fargo Securities Barclays J.P. Morgan Mitsubishi UFJ Securities Co-Managers Deutsche Bank Securities DNB Markets HSBC Mizuho Securities RBS US Bancorp Names of Issuers: Watson Pharmaceuticals, Inc. Title of Securities: WPI 1.875 10/01/17 Date of First Offering: 09/27/12 Amount of Total Offering : $1,200,000,000 Unit Price of Offering: Comparable Securities Celgene Corporation, C#151020AG9 Cardinal Health Inc., C#14149YAU2 Amgen, C#031162BL3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuer’s Operations: 28 years Trade Date: 09/27/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 2,467,000 bonds @ $99.541 $2,455,676.47 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 52,000,000 bonds @ $99.541 $51,761,320.00 1 % of Portfolio Assets Applied to Purchase 0.138% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 28 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/27/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Credit Suisse JP Morgan Morgan Stanley RBC Capital Markets Co-Manager(s) Allen & Co Barclays Capital BNP Paribas Securities Corp Broadpoint Capital Inc Citigroup Global Markets Inc Deutsche Bank Securities Inc DNB Nor Markets Inc Drexel Hamilton LLC Goldman Sachs & Co Lebenthal & Co Inc Lloyds Securities Inc Loop Capital Markets LLC Merrill Lynch Pierce Fenner & Smith MFR Securities Inc Mizuho Securities USA Inc PNC Capital Markets RBS Securities Inc Samuel A Ramirez & Co Inc Santander Investment Securitie SMBC Nikko Capital Markets Ltd SunTrust Robinson Humphrey Inc TD Securities USA LLC UBS Securities LLC US Bancorp Investments Inc Wells Fargo Securities LLC Williams Capital Group LP Names of Issuers: NBC Universal Media LLC Title of Securities: CMCSA 4.45 01/15/43 Date of First Offering: 09/28/12 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: Comparable Securities 1) CBS Corporation, C#124857AJ2 2) DIRECTV Holdings, C#25459HAZ8 3) Comcast Corporation, C#20030NBE0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuer’s Operations: 8 Trade Date: 9/28/12 1 (10) Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 2,015,000 bonds @ $99.659 $2,008,128.85 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 27,500,000 bonds @ $99.659 $27,406,225.00 % of Portfolio Assets Applied to Purchase 0.113% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 8 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/28/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Credit Suisse JP Morgan Morgan Stanley RBC Capital Markets Co-Manager(s) Allen & Co Barclays Capital BNP Paribas Securities Corp Broadpoint Capital Inc Citigroup Global Markets Inc Deutsche Bank Securities Inc DNB Nor Markets Inc Drexel Hamilton LLC Goldman Sachs & Co Lebenthal & Co Inc Lloyds Securities Inc Loop Capital Markets LLC Merrill Lynch Pierce Fenner & Smith MFR Securities Inc Mizuho Securities USA Inc PNC Capital Markets RBS Securities Inc Samuel A Ramirez & Co Inc Santander Investment Securitie SMBC Nikko Capital Markets Ltd SunTrust Robinson Humphrey Inc TD Securities USA LLC UBS Securities LLC US Bancorp Investments Inc Wells Fargo Securities LLC Williams Capital Group LP Names of Issuers: NBC Universal Media LLC Title of Securities: CMCSA 2.875 01/15/23 Date of First Offering: 09/28/12 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: Comparable Securities 1) Viacom, Inc., C# 92553PAM4 2) Thomas Reuters, C#884903BKO 3) Omnicom Group, C#681919AZ9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45%). Years of Issuer’s Operations: 8 Trade Date: 9/28/12 1 (10) Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 3,023,000 bonds @ $99.817 $3,017,467.91 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.817 $48,910,330.00 % of Portfolio Assets Applied to Purchase 0.169% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 8 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/28/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Barclays BofA Merrill Lynch Citigroup J.P. Morgan Scotia Bank Co-Managers Deutsche Bank Securities Goldman, Sachs & Co. Morgan Stanley RBS Standard Chartered Bank UBS Investment Bank Wells Faro Securities Names of Issuers: The Bank of Nova Scotia Title of Securities: BNS .75 10/09/15 Date of First Offering: 10/03/2012 Amount of Total Offering : $1,350,000,000 Unit Price of Offering: $99.997 Comparable Securities 1) Bank of New York Mellon, 06406HBZ1 2) US Bancorp, 91159HHD5 3) Bank of New York Mellon, 06406HCA5 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.25%). Years of Issuers Operations: Trade Date: 10/03/12 Portfolio Assets on Trade Date: $647,733,819.34 Price Paid per Unit: $99.997 Total Price Paid by Portfolio: 1,420,000 bonds @ $99.997 $1,419,957.40 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 64,000,000 bonds @ $99.997 $63,998,080 1 % of Portfolio Assets Applied to Purchase 0.219% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 180 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/03/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Mitsubishi UFJ Securities Morgan Stanley RBC Capital Markets Wells Fargo Securities Co-Managers Deutsche Bank Securities Lloyds Securities SMBC Nikko SunTrust Robinson Humphrey Names of Issuers: PPL Capital Funding, Inc. Title of Securities: PPL 3.5 12/01/22 Date of First Offering: 10/10/2012 Amount of Total Offering : $400,000,000 Unit Price of Offering: $99.843 Comparable Securities 1) Tampa Electric, C#875127BB7 2) Pacific Gas & Electric, C#694308HB6 3) CenterPoint Energy Houston Electric, C#15189XAL2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 92 Trade Date: 10/10/12 Portfolio Assets on Trade Date: $648,393,817.98 Price Paid per Unit: $99.843 Total Price Paid by Portfolio: 530,000 bonds @ $99.843 $529,167.90 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 17,000,000 bonds @ $99.843 $16,973,310.00 1 % of Portfolio Assets Applied to Purchase 0.082% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 92 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/10/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch Goldman, Sachs & Co Mitsubishi UFJ Securities RBC Capital Markets Wells Fargo Securities Co-Managers J.P. Morgan RBS U.S. Bancorp Names of Issuers: ERAC USA Finance LLC Title of Securities: ENTERP 1.4 04/15/16 Date of First Offering: 10/10/2012 Amount of Total Offering : $250,000,000 Unit Price of Offering: $99.84 Comparable Securities 1) PACCAR Financial Corp., 69371RK54 2) Toyota Motor Credit Corp., 89233P6D3 3) Ford Motor Credit Co., 34540TBN1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.30%). Years of Issuers Operations: 18 Trade Date: 10/10/12 Portfolio Assets on Trade Date: $648,393,817.98 Price Paid per Unit: $99.84 Total Price Paid by Portfolio: 190,000 bonds @ $99.84 $189,696.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $99.84 $12,979,200 % of Portfolio Assets Applied to Purchase 0.029% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 18 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/10/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch Goldman, Sachs & Co Mitsubishi UFJ Securities RBC Capital Markets Wells Fargo Securities Co-Managers JP Morgan Securities RBS Securities Corp US Bancorp Investments Inc Names of Issuers: ERAC USA Finance LLC Title of Securities: ENTERP 5.625 3/15/42 Date of First Offering: 10/10/2012 Amount of Total Offering : $250,000,000 Unit Price of Offering: $107.597 Comparable Securities 1) Allstate Corporation, C#020002AY7 2) Morgan Stanley, C#617482V92 3) Vale SA. C#91912EAA3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuers Operations: 18 Trade Date: 10/10/12 Portfolio Assets on Trade Date: $648,393,817.98 Price Paid per Unit: $107.597 Total Price Paid by Portfolio: 460,000 bonds @ $107.597 $497,102.45 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 12,000,000 bonds @ $107.597 $12,967,890.00 % of Portfolio Assets Applied to Purchase: 0.077% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 18 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/10/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch Goldman, Sachs & Co Mitsubishi UFJ Securities RBC Capital Markets Wells Fargo Securities Co-Managers JP Morgan Securities RBS Securities Corp US Bancorp Investments Inc Names of Issuers: ERAC USA Finance LLC Title of Securities: ENTERP 3.3 10/15/22 Date of First Offering: 10/10/2012 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.688 Comparable Securities 1) Ford Motor Credit Co., C#345397WF6 2) Toyota Motor Credit Corp., C#89233P5T9 3) Johnson Controls, C#478366BA4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45%). Years of Issuers Operations: 18 Trade Date: 10/10/12 Portfolio Assets on Trade Date: $648,393,817.98 Price Paid per Unit: $99.688 Total Price Paid by Portfolio: 545,000 bonds @ $99.688 $543,299.60 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 27,000,000 bonds @ $99.688 $26,915,760 % of Portfolio Assets Applied to Purchase: 0.084% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 18 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/10/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books J.P. Morgan BofA Merrill Lynch Goldman, Sachs & Co. Morgan Stanley UBS Investment Bank Wells Fargo Securities Co-Managers Barclays Capital BB&T Capital Markets BMO Capital Markets BNY Mellon Capital Markets, LLC Citigroup Credit Suisse Deutsche Bank Securities Fifth Third Securities, Inc. KeyBanc Capital Markets Loop Capital Markets PNC Capital Markets RBS US Bancorp Names of Issuers: UnitedHealth Group Title of Securities: UNH 0.85% 10/15/15 Date of First Offering: 10/17/2012 Amount of Total Offering : $625,000,000 Unit Price of Offering: $99.977 Comparable Securities 1) Aetna, Inc., C#00817YAK 2) GlaxoSmithKline Capital, C#377373AB1 3) WellPoint, C#94973VAZ0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.25%). Years of Issuers Operations: 35 Trade Date: 10/17/12 Portfolio Assets on Trade Date: $648,028,618.81 Price Paid per Unit: $99.977 Total Price Paid by Portfolio: 530,000 bonds @ $99.977 $529,878.10 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 32,000,000 bonds @ $99.977 $31,992,640 % of Portfolio Assets Applied to Purchase 0.082% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 35 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/17/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books J.P. Morgan BofA Merrill Lynch Goldman, Sachs & Co. Morgan Stanley UBS Investment Bank Wells Fargo Securities Co-Managers Barclays Capital BB&T Capital Markets BMO Capital Markets BNY Mellon Capital Markets, LLC Citigroup Credit Suisse Deutsche Bank Securities Fifth Third Securities, Inc. KeyBanc Capital Markets Loop Capital Markets PNC Capital Markets RBS US Bancorp Names of Issuers: UnitedHealth Group Title of Securities: UNH 1.4 10/15/17 Date of First Offering: 10/17/2012 Amount of Total Offering : $625,000,000 Unit Price of Offering: $99.88 Comparable Securities 1) WellPoint, C#94973VBC0 2) Aetna, C#00817YAK4 3) UnitedHealth Group, C#91324PBS0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35%). Years of Issuers Operations: 35 Trade Date: 10/17/12 Portfolio Assets on Trade Date: $648,028,618.81 Price Paid per Unit: $99.88 Total Price Paid by Portfolio: 425,000 bonds @ $99.88 $424,490.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 18,000,000 bonds @ $99.88 $17,978,400.00 % of Portfolio Assets Applied to Purchase 0.066% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 35 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/17/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books J.P. Morgan BofA Merrill Lynch Goldman, Sachs & Co. Morgan Stanley UBS Investment Bank Wells Fargo Securities Co-Managers Barclays Capital BB&T Capital Markets BMO Capital Markets BNY Mellon Capital Markets, LLC Citigroup Credit Suisse Deutsche Bank Securities Fifth Third Securities, Inc. KeyBanc Capital Markets Loop Capital Markets PNC Capital Markets RBS US Bancorp Names of Issuers: UnitedHealth Group Title of Securities: UNH 2.75 02/15/23 Date of First Offering: 10/17/2012 Amount of Total Offering : $625,000,000 Unit Price of Offering: $99.842 Comparable Securities 1) WellPoint, C#94973VBA4 2) Merck, C#589331AT4 3) Novartis, C#66989HAE8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45%). Years of Issuers Operations: 35 Trade Date: 10/17/12 Portfolio Assets on Trade Date: $648,028,618.81 Price Paid per Unit: $99.842 Total Price Paid by Portfolio: 355,000 bonds @ $99.842 $354,439.10 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 17,000,000 bonds @ $99.842 $16,973,140 % of Portfolio Assets Applied to Purchase 0.055% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 35 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/17/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books J.P. Morgan BofA Merrill Lynch Goldman, Sachs & Co. Morgan Stanley UBS Investment Bank Wells Fargo Securities Co-Managers Barclays Capital BB&T Capital Markets BMO Capital Markets BNY Mellon Capital Markets, LLC Citigroup Credit Suisse Deutsche Bank Securities Fifth Third Securities, Inc. KeyBanc Capital Markets Loop Capital Markets PNC Capital Markets RBS US Bancorp Names of Issuers: UnitedHealth Group Title of Securities: UNH 3.95 10/15/42 Date of First Offering: 10/17/2012 Amount of Total Offering : $625,000,000 Unit Price of Offering: $97.73 Comparable Securities 1) Novartis Capital, C#66989HAF5 2) Merck & Co., C#589331AS6 3) Baxter International, C#071813BE8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: 35 Trade Date: 10/17/12 (10) Portfolio Assets on Trade Date: $648,028,618.81 Price Paid per Unit: $97.73 Total Price Paid by Portfolio: 350,000 bonds @ $97.73 $342,055.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 14,000,000 bonds @ $97.73 $13,682,200.00 % of Portfolio Assets Applied to Purchase 0.053% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 35 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/17/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch Citigroup J.P. Morgan Wells Fargo Securities Co-Managers Deutsche Bank Securities Goldman, Sachs & Co. Morgan Stanley Credit Agricole CIB Fifth Third Securities, Inc. HSBC PNC Capital Markets Soctiabank US Bancorp Names of Issuers: Owens Corning Title of Securities: OC 4.2 12/15/22 Date of First Offering: 10/17/2012 Amount of Total Offering : $600,000,000 Unit Price of Offering: $99.91 Comparable Securities 1) Masco, C#574599BH8 2) Toll Brothers Finance Corp, C#88947EAK6 3) Dr. Horton, C#23331ABE8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 74 years Trade Date: 10/17/12 Portfolio Assets on Trade Date: $648,028,618.81 Price Paid per Unit: $99.91 Total Price Paid by Portfolio: 460,000 bonds @ $99.91 $459,586.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.91 $19,982,000 % of Portfolio Assets Applied to Purchase 0.071% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 74 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/18/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Citigroup J.P. Morgan RBS Wells Fargo Securities Co-Managers BNP Paribas BofA Merrill Lynch Barclays Credit Suisse Securities Deutsche Bank Securities HSBC Mitsubishi UFJ Securities Mizuho Securities RBC Capital Markets UBS Investment Bank US Bancorp Names of Issuers: Oracle Corporation Title of Securities: ORCL 2.5 10/15/22 Date of First Offering: 10/18/2012 Amount of Total Offering : $2,500,000,000 Unit Price of Offering: $99.878 Comparable Securities 1) IBM Corporation, C#459200HG9 2) INTL Corporation, C#458140AJ9 3) IBM Corporation, C#459200HA2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.40%). Years of Issuers Operations: 35 years Trade Date: 10/18/12 Portfolio Assets on Trade Date: $647,970,392.14 Price Paid per Unit: $99.878 Total Price Paid by Portfolio: 1,775,000 bonds @ $99.878 $1,772,834.50 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 50,000,000 bonds @ $99.878 $49,939,000.00 % of Portfolio Assets Applied to Purchase 0.274% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 35 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/18/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Citigroup J.P. Morgan RBS Wells Fargo Securities Co-Managers BNP Paribas BofA Merrill Lynch Barclays Credit Suisse Securities Deutsche Bank Securities HSBC Mitsubishi UFJ Securities Mizuho Securities RBC Capital Markets UBS Investment Bank US Bancorp Names of Issuers: Oracle Corporation Title of Securities: ORCL 1.2 10/15/17 Date of First Offering: 10/18/2012 Amount of Total Offering : $2,500,000,000 Unit Price of Offering: $99.827 Comparable Securities 1) IBM Corporation, C#459200HC8 2) INTL Corporation, C#458140AH3 3) IBM Corporation, C#459200GY1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.30%). Years of Issuers Operations: 35 years Trade Date: 10/18/12 Portfolio Assets on Trade Date: $647,970,392.14 Price Paid per Unit: $99.827 Total Price Paid by Portfolio: 2,130,000 bonds @ $99.827 $2,126,315.10 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 60,000,000 bonds @ $99.827 $59,896,200.00 % of Portfolio Assets Applied to Purchase 0.328% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 35 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/18/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Barclays BofA Merill Lynch Citigroup Goldman, Sachs & Co Wells Fargo Securities Co-Managers BB&T Capital Markets Deutsche Bank Securities PNC Capital Markets LLC Raymond James RBC Capital Markets SunTrust Robinson Humphrey TD Securities US Bancorp Names of Issuers: Equity One Inc. Title of Securities: EQY 3.75 11/15/22 Date of First Offering: 10/22/2012 Amount of Total Offering : $300,000,000 Unit Price of Offering: $99.591 Comparable Securities 1) Alexandria Real Estate Equities, C#015271AC3 2) AvalonBay Communities, Inc., C#05348EAQ2 3) Entertainment Properties, C#29380TAT2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 3 Trade Date: 10/22/12 (10) Portfolio Assets on Trade Date: $649,029,681.20 Price Paid per Unit: $99.591 Total Price Paid by Portfolio: 533,000 bonds @ $99.591 $530,820.03 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.591 $14,938,650.00 % of Portfolio Assets Applied to Purchase 0.082% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/22/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch Goldman, Sachs & Co. Wells Fargo Securities Co-Managers Barclays J.P. Morgan Mitsubishi UFJ Securities PNC Capital Markets LLC RBC Capital Markets SunTrust Robinson Humphrey US Bancorp Names of Issuers: C.R. Bard, Inc. Title of Securities: BCR 1.375 01/15/18 Date of First Offering: 10/25/2012 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.873 Comparable Securities 1) Merck & Co., C#58933YAC9 2) Astrazeneca, C#046353AF5 3) Baxter International, C#071813BD0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuers Operations: Trade Date: 10/25/12 Portfolio Assets on Trade Date: $648,632,919.84 Price Paid per Unit: $99.873 Total Price Paid by Portfolio: 535,000 bonds @ $99.873 $534,320.55 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.873 $14,980,950.00 1 % of Portfolio Assets Applied to Purchase 0.082% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 105 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/25/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Barclays BofA Merrill Lynch SunTrust Robinson Humphrey Co-Managers J.P. Morgan Securities U.S. Bancorp Investments Wells Fargo Securities Deutsche Bank Securities Fifth Third Securities KeyBanc Capital Markets Mitsubishi UFJ Securities (USA) Mizuho Securities USA Morgan Keegan & Company PNC Capital Markets Names of Issuers: AutoZone, Inc. Title of Securities: AZO 2.875 01/15/23 Date of First Offering: 11/01/2012 Amount of Total Offering : $300,000,000 Unit Price of Offering: $99.672 Comparable Securities 1) OReilly Automotive, C#67103HAC1 2) Pepisco, C#713448CD8 3) Target, C#87612EAZ9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 33 Trade Date: 11/01/12 Portfolio Assets on Trade Date: $651,867,897.62 Price Paid per Unit: $99.672 Total Price Paid by Portfolio: 430,000 bonds @ $99.672 $428,589.60 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 12,000,000 bonds @ $99.672 $11,960,640.00 % of Portfolio Assets Applied to Purchase 0.066% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 33 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/1/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Barclays BofA Merrill Lynch HSBC Co-Managers BNY Mellon Capital Markets, LLC Commerzbank Lloyds Securities RBS US Bancorp Wells Fargo Securities Names of Issuers: OneBeacon U.S. Holdings, Inc. Title of Securities: OB 4.6 11/09/22 Date of First Offering: 11/06/2012 Amount of Total Offering : $275,000,000 Unit Price of Offering: $99.881 Comparable Securities 1) Infinity Property & Casualty Corp., C#45665QAF0 2) Primerica, Inc. C#74164MAA6 3) Lincoln National Corporation, C#534187BC2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 11 Trade Date: 11/06/12 Portfolio Assets on Trade Date: $650,756,331.28 Price Paid per Unit: $99.881 Total Price Paid by Portfolio: 895,000 bonds @ $99.881 $893,934.95 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.881 $24,970,250.00 1 % of Portfolio Assets Applied to Purchase 0.137% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 11 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/06/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Credit Suisse Deutsche Bank Securities Goldman, Sachs & Co UBS Investment Bank Co-Managers BofA Merrill Lynch HSBC Securities Morgan Stanley RBS Santander Wells Fargo Securities Williams Capital Group, L.P. Names of Issuers: Principal Financial Group, Inc. Title of Securities: PFG 1.85 11/15/17 Date of First Offering: 11/13/2012 Amount of Total Offering : $300,000,000 Unit Price of Offering: $99.896 Comparable Securities 1) Hartford Financial Services Group, C#416518AA6 2) Aflac, Inc., C#001055AH5 3) Berkshire Hathaway, Inc., C#084670BD9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuers Operations: Trade Date: 11/13/12 Portfolio Assets on Trade Date: $653,304,136.04 Price Paid per Unit: $99.896 Total Price Paid by Portfolio: 570,000 bonds @ $99.896 $569,470.20 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 16,000,000 bonds @ $99.896 $15,983,360.00 1 % of Portfolio Assets Applied to Purchase 0.087% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 133 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/13/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Citigroup Global Markets Inc Deutsche Bank Securities Inc JP Morgan Morgan Stanley Co-Managers Banca IMI S.p.A. Bank of New York Barclays Capital BNP Paribas Credit Suisse Goldman Sachs & Co HSBC KeyBanc Capital Markets PNC Capital Markets Svenska Handelsbanken (US) UBS Securities LLC Wells Fargo & Co Names of Issuers: Turlock Corporation Title of Securities: ETN 4% 11/02/32 Date of First Offering: 11/14/2012 Amount of Total Offering : $700,000,000 Unit Price of Offering: $99.688 Comparable Securities 1) General Electric Co., C#369604BF9 2) Duke Energy, C#26442CAN4 3) Florida Power Corp, C#341099CR8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: Trade Date: 11/14/12 Portfolio Assets on Trade Date: $652,978,016.66 Price Paid per Unit: $99.688 Total Price Paid by Portfolio: 250,000 bonds @ $99.688 $249,220.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 9,000,000 bonds @ $99.688 $8,971,920.00 % of Portfolio Assets Applied to Purchase 0.038% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 101 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/14/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Citigroup Global Markets Inc Deutsche Bank Securities Inc JP Morgan Morgan Stanley Co-Managers Banca IMI S.p.A. Bank of New York Barclays Capital BNP Paribas Credit Suisse Goldman Sachs & Co HSBC KeyBanc Capital Markets PNC Capital Markets Svenska Handelsbanken (US) UBS Securities LLC Wells Fargo & Co Names of Issuers: Turlock Corporation Title of Securities: ETN 0.95 11/02/15 Date of First Offering: 11/14/2012 Amount of Total Offering : $600,000,000 Unit Price of Offering: $99.913 Comparable Securities 1) United Technologies Corp., C#913017BY4 2) General Electric Co., C#369604BE2 3) Tyco Electronics Group S, C#902133AL1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.40%). Years of Issuers Operations: Trade Date: 11/14/12 Portfolio Assets on Trade Date: $652,978,016.66 Price Paid per Unit: $99.913 Total Price Paid by Portfolio: 900,000 bonds @ $99.913 $899,217.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 45,000,000 bonds @ $99.913 $44,960,850.00 % of Portfolio Assets Applied to Purchase 0.138% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 101 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/14/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Citigroup Global Markets Inc Deutsche Bank Securities Inc JP Morgan Morgan Stanley Co-Managers Banca IMI S.p.A. Bank of New York Mellon Barclays Capital BNP Paribas Credit Suisse Goldman Sachs & Co HSBC Securities KeyBanc Capital Markets PNC Capital Markets Svenska Handelsbanken (US) UBS Securities LLC Wells Fargo & Co Names of Issuers: Turlock Corporation Title of Securities: ETN 1.5 11/02/17 Date of First Offering: 11/14/2012 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: $99.891 Comparable Securities 1) United Technologies, C#913017BU2 2) Toyota Motor Credit, C#89233P6D3 3) Praxair, C#74005PBC7 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuers Operations: Trade Date: 11/14/12 Portfolio Assets on Trade Date: $652,978,016.66 Price Paid per Unit: $99.891 Total Price Paid by Portfolio: 440,000 bonds @ $99.891 $439,520.40 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 29,000,000 bonds @ $99.891 $28,968,390.00 % of Portfolio Assets Applied to Purchase 0.067% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 101 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/14/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch Citigroup Deutsche Bank Securities JP Morgan Morgan Stanley Co-Managers Banca IMI S.p.A. Bank of New York Barclays Capital BNP Paribas Credit Suisse Goldman Sachs & Co HSBC KeyBanc Capital Markets PNC Capital Markets Svenska Handelsbanken (US) UBS Securities LLC Wells Fargo & Co Names of Issuers: Turlock Corporation Title of Securities: ETN 2.75 11/02/22 Date of First Offering: 11/14/2012 Amount of Total Offering : $1,600,000,000 Unit Price of Offering: $99.664 Comparable Securities 1) General Electric, C#369604BD4 2) Kennametal, C#489170AC4 3) Tyco Electronics Group S, C#902133AM9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: Trade Date: 11/14/12 Portfolio Assets on Trade Date: $652,978,016.66 Price Paid per Unit: $99.664 Total Price Paid by Portfolio: 735,000 bonds @ $99.664 $732,530.40 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 44,000,000 bonds @ $99.664 $43,852,160.00 % of Portfolio Assets Applied to Purchase 0.112% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 101 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/14/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Barclays Credit Suisse Deutsche Bank Securities J.P. Morgan Securities Morgan Stanley Wells Fargo Securities Co-Managers BNP Paribas Lloyds Securities Mitsubishi UFJ Securities Mizuho Securities SMBC Nikko US Bancorp CastleOak Securities, L.P. Drexel Hamilton Loop Capital Markets Ramirez & Co., Inc. Siebert Capital Markets The Williams Capital Group, L.P. Names of Issuers: Prudential Financial, Inc. Title of Securities: PRU 5.625% 06/15/43 (fixed to floating) Date of First Offering: 11/14/2012 Amount of Total Offering : $1,500,000,000 Unit Price of Offering: $99.994 Comparable Securities 1) MetLife, Inc. C#59156RBD9 2) Allstate Corporation, C#020002AY7 3) Morgan Stanley, C#617482V92 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer ( 1.00%). Years of Issuers Operations: Trade Date: 11/14/12 Portfolio Assets on Trade Date: $652,978,016.66 Price Paid per Unit: $99.994 Total Price Paid by Portfolio: 775,000 bonds @ $99.994 $774,953.50 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 21,500,000 bonds @ $99.994 $21,498,710.00 % of Portfolio Assets Applied to Purchase 0.119% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 137 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/14/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Citigroup Deutsche Bank Securities RBS UBS Investment Bank Wells Fargo Securities Co-Managers Capital One Southcoast PNC Capital Markets LLC RBC Capital Markets US Bancorp Evercore Partners FTN Financial Securities Moellis & Company Scotia Capital Inc Names of Issuers: DDR Corporation Title of Securities: DDR 4.625% 07/15/22 Date of First Offering: 11/19/2012 Amount of Total Offering : $150,000,000 Unit Price of Offering: $109.223 Comparable Securities 1) AvalonBay Communities, Inc., C#05348EAQ2 2) EPR Properties, C#29380TAT2 3) American Tower Corporation, C#03027XAA8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 47 Trade Date: 11/19/12 Portfolio Assets on Trade Date: $652,129,861.00 Price Paid per Unit: $109.223 Total Price Paid by Portfolio: 275,000 bonds @ $109.223 $305,839.38 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $109.223 $7,785,002.36 % of Portfolio Assets Applied to Purchase 0.047% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 47 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/19/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BNY Mellon Capital Markets, LLC Credit Suisse J.P. Morgan Securities Mitsubishi UFJ Securities Wells Fargo Securities Co-Managers Commonwealth Bank of Australia Goldman, Sachs & Co. ING Lloyds Securities Mizuho Securities Morgan Stanley Societe Generale UBS Investment Bank Names of Issuers: Niagara Mohawk Power Corporation Title of Securities: NGGLN 4.119 11/28/42 144A Date of First Offering: 11/20/12 Amount of Total Offering : $400,000,000 Unit Price of Offering: $100 Comparable Securities 1) Florida Power Corporation, C#341099CR8 2) Southern California Gas Company, C#842434CK6 3) Delmarva Power & Light Company, C#247109BR1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.75%). Years of Issuers Operations: 75 Trade Date: 11/20/12 Portfolio Assets on Trade Date: $651,994,817.91 Price Paid per Unit: $100 Total Price Paid by Portfolio: 380,000 bonds @ $100 $380,000.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $100 $10,000,000 % of Portfolio Assets Applied to Purchase 0.058% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 75 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/20/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books J.P. Morgan Securities BofA Merrill Lynch Deutsche Bank Securities RBC Capital Markets Wells Fargo Securities Co-Managers Citigroup DBN Markets Mitsubishi UFJ Securities Capital One Southcoast Comerica Securities Fifth Third Securities, Inc. Raymond James Morgan Keegan Scotiabank U.S. Bancorp Names of Issuers: Murphy Oil Corporation Title of Securities: MUR 2.5 12/01/17 Date of First Offering: 11/27/2012 Amount of Total Offering : $550,000,000 Unit Price of Offering: $99.986 Comparable Securities 1) Oneok Partners, C#68268NAH6 2) Apache Corporation, C#037411BB0 3) Petrobras International Finance Company, C#71645WAU5 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuers Operations: 105 years Trade Date: 11/27/12 Portfolio Assets on Trade Date: $654,607,705.33 Price Paid per Unit: $99.986 Total Price Paid by Portfolio: 540,000 bonds @ $99.986 $539,924.40 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.986 $14,997,900.00 % of Portfolio Assets Applied to Purchase 0.082% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 105 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/27/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Barclays Capital Inc. Citigroup Global Markets Inc. Morgan Stanley & Co. LLC UBS Securities LLC Wells Fargo Securities, LLC Co-Managers BB&T Capital Markets CastleOak Securities, L.P. Credit Agricole Securities (USA) Inc. Samuel A. Ramirez & Company, Inc. The Williams Capital Group, L.P. Names of Issuers: Alabama Power Company Title of Securities: SO 3.85 12/01/42 Date of First Offering: 11/27/12 Amount of Total Offering : $350,000,000 Unit Price of Offering: $99.7 Comparable Securities 1) Florida Power Corporation, C#341099CR8 2) Duke Energy Carolinas, C#26442CAN4 3) Pacific Gas & Electric, C#694308HA8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: Trade Date: 11/27/12 Portfolio Assets on Trade Date: $654,607,705.33 Price Paid per Unit: $99.7 Total Price Paid by Portfolio: 360,000 bonds @ $99.7 $358,920.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $99.7 $12,961,000 1 % of Portfolio Assets Applied to Purchase 0.055% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 106 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/27/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books J.P. Morgan Securities BofA Merrill Lynch Deutsche Bank Securities RBC Capital Markets Wells Fargo Securities Co-Managers Citigroup DBN Markets Mitsubishi UFJ Securities Capital One Southcoast Comerica Securities Fifth Third Securities, Inc. Raymond James Morgan Keegan Scotiabank U.S. Bancorp Names of Issuers: Murphy Oil Corporation Title of Securities: MUR 3.7 12/01/22 Date of First Offering: 11/27/2012 Amount of Total Offering : $600,000,000 Unit Price of Offering: $99.594 Comparable Securities 1) Boardwalk Pipelines, C#096630AC2 2) Oneok Partners, C#68268NAJ2 3) Cameron International Corporation, C#13342BAJ4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 105 years Trade Date: 11/27/12 Portfolio Assets on Trade Date: $654,607,705.33 Price Paid per Unit: $99.594 Total Price Paid by Portfolio: 720,000 bonds @ $99.594 $717,076.80 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.594 $19,918,800.00 % of Portfolio Assets Applied to Purchase 0.110% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 105 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/27/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Barclays Capital Inc. J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Morgan Stanley & Co. LLC Wells Fargo Securities, LLC Co-Managers BNP Paribas Securities Corp. Samuel A. Ramirez & Co., Inc. Citigroup Global Markets Inc. RBC Capital Markets, LLC Deutsche Bank Securities Inc. RBS Securities Inc. Goldman, Sachs & Co. Muriel Siebert & Co., Inc. HSBC Securities (USA) Inc. SG Americas Securities, LLC Banca IMI S.p.A. Standard Chartered Bank Mitsubishi UFJ Securities The Williams Capital Group, L.P. Mizuho Securities USA Inc. Names of Issuers: Chevron Corporation Title of Securities: CVX 1.104 12/05/17 Date of First Offering: 11/28/2012 Amount of Total Offering : $2,000,000,000 Unit Price of Offering: $100 Comparable Securities 1) Oneok Partners, C#68268NAH6 2) Statoil ASA, C#85771PAH5 3) BP Capital Markets, C#05565QCC0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.25%). Years of Issuers Operations: 28 years Trade Date: 11/28/12 Portfolio Assets on Trade Date: $655,442,970.28 Price Paid per Unit: $100 1 Total Price Paid by Portfolio: 1,255,000 bonds @ $100 $1,255,000.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 73,000,000 bonds @ $100 $73,000,000 % of Portfolio Assets Applied to Purchase 0.191% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 28 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/28/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Citigroup Global Markets Inc. Deutsche Bank Securities Inc. Goldman Sachs & Co. HSBC Securities J.P. Morgan Securities Merrill Lynch Pierce Fenner & Smith Inc. RBC Capital Markets LLC RBS Securities Inc. Wells Fargo Securities LLC Co-Managers Fifth Third Securities Inc. Morgan Stanley & Co. LLC. SG Americas Securities LLC Standard Chartered Bank (US ) Names of Issuers: Apache Corporation Title of Securities: APA 2.625 01/15/23 Date of First Offering: 11/28/2012 Amount of Total Offering : $1,200,000,000 Unit Price of Offering: Comparable Securities 1) BP Capital Markets, C#05565QCB2 2) Boardwalk Pipelines LP, C#096630AC2 3) Statoil ASA, C#85771PAG7 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuer’s Operations: 58 years Trade Date: 11/28/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 1,435,000 bonds @ $99.469 $1,427,380.15 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 59,000,000 bonds @ $99.469 $58,686,710.00 % of Portfolio Assets Applied to Purchase 0.218% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 58 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/28/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Citigroup Global Markets Inc Morgan Stanley RBC Capital Markets Co-Managers RBS Securities Corp Scotiabank Wells Fargo Securities LLC Names of Issuers: Swiss Re Treasury Corporation Title of Securities: SRENVX 2.875 12/06/22 144A Date of First Offering: 11/29/2012 Amount of Total Offering : $250,000,000 Unit Price of Offering: $99.595 Comparable Securities 1) Infinity Property & Casualty, C#45665QAF0 2) Primerica Inc., C#74164MAA6 3) Lincoln National Corporation, C#534187BC2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45%). Years of Issuers Operations: 149 years Trade Date: 11/29/12 Portfolio Assets on Trade Date: $656,323,419.01 Price Paid per Unit: $99.595 Total Price Paid by Portfolio: 380,000 bonds @ $99.595 $378,461.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $99.595 $12,947,350.00 % of Portfolio Assets Applied to Purchase: 0.058 % 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 149 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/29/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Citigroup Global Markets Inc Morgan Stanley RBC Capital Markets Co-Managers RBS Securities Corp Scotiabank Wells Fargo Securities LLC Names of Issuers: Swiss Re Treasury Corporation Title of Securities: SRENVX 4.25 12/06/42 Date of First Offering: 11/29/2012 Amount of Total Offering : $500,000,000 Unit Price of Offering: $98.449 Comparable Securities 1) Metlife, Inc., C#59156RBD9 2) Allstate, C#020002AY7 3) Health Care REIT, C#42217KBB1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: 149 years Trade Date: 11/29/12 Portfolio Assets on Trade Date: $656,323,419.01 Price Paid per Unit: $98.449 Total Price Paid by Portfolio: 380,000 bonds @ $98.449 $374,106.20 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $98.449 $14,767,350.00 % of Portfolio Assets Applied to Purchase: 0.057 % 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 149 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/29/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Barclays Capital Citigroup Global Markets Inc DNB Markets Goldman Sachs & Co RBC Capital Markets Wells Fargo Securities LLC Co-Managers HSBC Securities Mitsubishi UFJ Securities USA Mizuho Securities USA Inc Morgan Stanley Names of Issuers: Rowan Companies Inc. Title of Securities: RDC 5.4 12/01/42 Date of First Offering: 12/04/12 Amount of Total Offering : $400,000,000 Unit Price of Offering: $99.575 Comparable Securities 1) El Paso Pipeline, C#28370TAF6 2) Cenovus Energy, C#15135UAH2 3) Noble Holdings International, C#65504LAK3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: 89 Trade Date: 12/04/12 Portfolio Assets on Trade Date: $658,561,076.77 Price Paid per Unit: $99.575 Total Price Paid by Portfolio: 540,000 bonds @ $99.575 $537,705.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.575 $14,936,250.00 1 % of Portfolio Assets Applied to Purchase 0.082% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 89 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/4/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch J.P. Morgan Co-Managers Credit Suisse Morgan Stanley Needham & Company Wells Fargo Names of Issuers: Intel Corporation Title of Securities: INTC 4 12/15/32 Date of First Offering: 12/04/12 Amount of Total Offering : $750,000,000 Unit Price of Offering: $99.115 Comparable Securities 1) Microsoft, C#594918AR5 2) IBM, C#459200HF1 3) Corning, C#219350AX3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuers Operations: 44 Trade Date: 12/04/12 Portfolio Assets on Trade Date: $658,561,076.77 Price Paid per Unit: $99.115 Total Price Paid by Portfolio: 900,000 bonds @ $99.115 $892,035.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.115 $24,778,750.00 1 % of Portfolio Assets Applied to Purchase 0.135% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 44 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/4/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch J.P. Morgan Co-Managers Credit Suisse Morgan Stanley Needham & Company Wells Fargo Names of Issuers: Intel Corporation Title of Securities: INTC 2.7 12/15/22 Date of First Offering: 12/04/12 Amount of Total Offering : $1,500,000,000 Unit Price of Offering: $99.573 Comparable Securities 1) Microsoft, C#594918AQ7 2) IBM, C#459200HG9 3) Motorola Solutions, C#620076BB4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.375%). Years of Issuers Operations: 44 Trade Date: 12/04/12 Portfolio Assets on Trade Date: $658,561,076.77 Price Paid per Unit: $99.573 Total Price Paid by Portfolio: 1,080,000 bonds @ $99.573 $1,075,388.40 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 33,000,000 bonds @ $99.573 $32,859,090.00 1 % of Portfolio Assets Applied to Purchase 0.163% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 44 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/4/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch J.P. Morgan Co-Managers Credit Suisse Morgan Stanley Needham & Company Wells Fargo Names of Issuers: Intel Corporation Title of Securities: INTC 1.35 12/15/17 Date of First Offering: 12/04/12 Amount of Total Offering : $3,000,000,000 Unit Price of Offering: $99.894 Comparable Securities 1) Microsoft, C#594918AP9 2) Texas Instruments, C#882508AU8 3) Altera Corporation, C#021441AD2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.225%). Years of Issuers Operations: 44 Trade Date: 12/04/12 Portfolio Assets on Trade Date: $658,561,076.77 Price Paid per Unit: $99.894 Total Price Paid by Portfolio: 1,800,000 bonds @ $99.894 $1,798,092.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 87,000,000 bonds @ $99.894 $86,907,780.00 1 % of Portfolio Assets Applied to Purchase 0.273% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 44 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/4/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Barclays Citigroup Goldman, Sachs & Co. Morgan Stanley Co-Managers BNP Paribas Securities Corporation Credit Agricole Securities USA Mitsubishi UFJ Securities USA, Inc. RBC Capital Markets LLC RBS Securities Inc. SMBC Nikko Capital Markets Limited TD Securities USA LLC UBS Securities LLC Wells Fargo Securities, LLC Names of Issuers: Ventas Realty Limited Partnership/Ventas Capital Corporation Title of Securities: VTR 2 02/15/18 Date of First Offering: 12/06/12 Amount of Total Offering : $700,000,000 Unit Price of Offering: $99.739 Comparable Securities 1) Health Care REIT, C#42217KAZ9 2) Health Care REIT, C#42217KAY2 3) Simon Property Group, C#828807CJ4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuers Operations: 14 Trade Date: 12/06/12 Portfolio Assets on Trade Date: $660,606,095.52 Price Paid per Unit: $99.739 Total Price Paid by Portfolio: 720,000 bonds @ $99.739 $718,120.80 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 24,000,000 bonds @ $99.739 $23,937,360.00 % of Portfolio Assets Applied to Purchase 0.109% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 14 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/6/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Barclays Citigroup Jefferies KeyBanc Capital Markets Co-Managers BNP Paribas Securities Corporation Credit Agricole Securities USA Mitsubishi UFJ Securities USA, Inc. RBC Capital Markets LLC RBS Securities Inc. SMBC Nikko Capital Markets Limited TD Securities USA LLC UBS Securities LLC Wells Fargo Securities, LLC Names of Issuers: Ventas Realty Limited Partnership/Ventas Capital Corporation Title of Securities: VTR 3.25 08/15/22 Date of First Offering: 12/06/12 Amount of Total Offering : $225,000,000 Unit Price of Offering: $98.509 Comparable Securities 1) Health Care REIT, C#42217KBA3 2) HCP Inc., C#40414LAH2 3) Alexandria Real Estate, C#015271AC3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 14 Trade Date: 12/06/12 Portfolio Assets on Trade Date: $660,606,095.52 Price Paid per Unit: $98.509 Total Price Paid by Portfolio: 720,000 bonds @ $98.509 $717,714.80 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $98.509 $19,936,522.22 % of Portfolio Assets Applied to Purchase 0.109% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 14 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/6/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch J.P. Morgan Citigroup Co-Managers CIBC World Markets Fifth Third Securities, Inc. Mitsubishi UFJ Securities USA Mizuho Securities USA, Inc. RBS Securities Inc. Scotia Capital USA Inc. US Bancorp Investments, Inc. Wells Fargo Securities, LLC Names of Issuers: Cliffs Natural Resources Inc. Title of Securities: CLF 3.95 01/15/18 Date of First Offering: 12/06/12 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.132 Comparable Securities 1) Teck Resources, C#878742AX3 2) Cabot Corporation, C#127055AJ0 3) Teck Resources Ltd., C#878744AA9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuers Operations: 166 years Trade Date: 12/06/12 Portfolio Assets on Trade Date: $660,606,095.52 Price Paid per Unit: $99.132 Total Price Paid by Portfolio: 360,000 bonds @ $99.132 $356,875.20 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.132 $9,913,200.00 1 % of Portfolio Assets Applied to Purchase 0.054% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 166 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/6/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Citigroup Global Markets Inc Mizuho Securities USA Inc US Bancorp Wells Fargo Securities LLC Co-Managers J.P. Morgan Mitsubishi UFJ Securities USA PNC Capital Markets Barclays Capital BNY Mellon Capital Markets LLC Scotia Capital Inc. Names of Issuers: Precision Castparts Corporation Title of Securities: PCP 2.5 01/15/23 Date of First Offering: 12/17/12 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: $99.425 Comparable Securities 1) United Technologies, C#913017BV0 2) Norfolk Southern Corporation, C#655844BJ6 3) Tyco Electronics Group S, C#902133AM9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 59 years Trade Date: 12/17/12 Portfolio Assets on Trade Date: $661,855,341.58 Price Paid per Unit: $99.425 Total Price Paid by Portfolio: 719,000 bonds @ $99.425 $714,865.75 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 32,000,000 bonds @ $99.425 $31,816,000 1 % of Portfolio Assets Applied to Purchase 0.108% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 59 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/17/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Citigroup Global Markets Inc Mizuho Securities USA Inc US Bancorp Wells Fargo Securities LLC Co-Managers JP Morgan Mitsubishi UFJ Securities USA PNC Capital Markets Barclays Capital BNY Mellon Capital Markets LLC Scotia Capital Inc. Names of Issuers: Precision Castparts Corporation Title of Securities: PCP 3.9 01/15/43 Date of First Offering: 12/17/12 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.383 Comparable Securities 1) United Technologies, C#913017BT5 2) CSX Corporation, C#126408GY3 3) CSX Corporation, C#126408GX5 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: 59 years Trade Date: 12/17/12 Portfolio Assets on Trade Date: $661,855,341.58 Price Paid per Unit: $99.383 Total Price Paid by Portfolio: 359,000 bonds @ $99.383 $356,784.97 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 12,000,000 bonds @ $99.383 $11,925,960.00 1 % of Portfolio Assets Applied to Purchase 0.054% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 59 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/17/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Goldman Sachs & Co, Wells Fargo & Co Co Manager: Capital One Southcoast Inc, Comerica Inc, Iberia Capital Partners LLC Names of Issuers: BASIC ENERGY SERVICES 7.75% Title of Securities: BAS 7.75% Cusip: 06985PAJ9 Date of First Offering: 10/1/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst KEY ENERGY Oil Field Equipment SERVICES INC 6.75% 03/01/2021 & Services 6.48% Oil Field Equipment CGG VERITAS 7.75% 05/15/2017 & Services 4.5% ATWOOD Oil Field Equipment OCEANICS INC 6.5% 02/01/2020 & Services 4.927% Underwriting Spread or Commission: 2% Years of Issuers Operations: > 3 years Trade Date: 10/1/12 Portfolio Assets on Trade Date: $669,031,298 Price Paid per Unit: Total Price Paid by Portfolio: 375,000 bonds @ $100 $375,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 % of Portfolio Assets Applied to Purchase 0.0561% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/1/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Bank of America Merrill Lynch, Barclays Capital, BMO Capital Markets Corp, BNP Paribas, Credit Agricole Securities USA In, Deutsche Bank Securities Inc, Natixis Securities North America, RBS Securities Corp, Wells Fargo Securities LLC Co Manager: Fifth Third Bank, PNC Capital Markets, Scotia Capital Inc, SunTrust Robinson Humphrey Names of Issuers: HDTFS INC 5.875% Title of Securities: HTZ 5.875% Cusip: 40416GAA6 Date of First Offering: 10/1/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst SERVICEMASTER COMPANY 7.45% 08/15/2027 Support-Services 9.586% SABRE HOLDINGS CORP 6.35% 03/15/2016 Support-Services 7.339% UR MERGER SUB CORP 9.25% 12/15/2019 Support-Services 4.905% Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 10/1/12 Portfolio Assets on Trade Date: $669,031,298 Price Paid per Unit: 1 Total Price Paid by Portfolio: 600,000 bonds @ $100 $600,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,500,000 bonds @ $100 $1,500,000 % of Portfolio Assets Applied to Purchase 0.0897% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/1/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Bank of America Merrill Lynch, Barclays Capital, BMO Capital Markets Corp, BNP Paribas, Credit Agricole Securities USA In, Deutsche Bank Securities Inc, Natixis Securities North America, RBS Securities Corp, Wells Fargo Securities LLC Co Manager: Fifth Third Bank, PNC Capital Markets, Scotia Capital Inc, SunTrust Robinson Humphrey Names of Issuers: HDTFS INC 6.25% Title of Securities: HTZ 6.25% Cusip: 40416GAC2 Date of First Offering: 10/1/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst SERVICEMASTER COMPANY 7.45% 08/15/2027 Support-Services 9.586% SABRE HOLDINGS CORP 6.35% 03/15/2016 Support-Services 7.339% UR MERGER SUB CORP 9.25% 12/15/2019 Support-Services 4.905% Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 10/1/12 Portfolio Assets on Trade Date: $669,031,298 Price Paid per Unit: 1 Total Price Paid by Portfolio: 300,000 bonds @ $100 $300,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,750,000 bonds @ $100 $2,750,000.00 % of Portfolio Assets Applied to Purchase 0.0448% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/1/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Citigroup Global Markets Inc, Wells Fargo & Co Co Manager: Goldman Sachs & Co, Morgan Stanley, Scotia Capital Inc Names of Issuers: TENET HEALTHCARE CORP 4.75% Title of Securities: THC 4.75% Cusip: 88033GBT6 Date of First Offering: 10/1/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Healthcare - Health MPT OP PTNR/FINL 6.375% 02/15/2022 Facilities 5.377% AMERIGROUP Healthcare - CORP 7.5% 11/15/2019 Managed Care 2.663% Healthcare - TELEFLEX INC 6.875% 06/01/2019 Medical Products 5.006% Underwriting Spread or Commission: 1.61% Years of Issuer’s Operations: > 3 years Trade Date: 10/1/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 1,225,000 bonds @ $100 $1,225,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000.00 % of Portfolio Assets Applied to Purchase 0.183% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/1/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Citigroup Global Markets Inc, Wells Fargo & Co Co Manager: Goldman Sachs & Co, Morgan Stanley, Scotia Capital Inc Names of Issuers: TENET HEALTHCARE CORP 6.75% Title of Securities: THC 6.75% Cusip: 88033GBV1 Date of First Offering: 10/1/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Healthcare - Health MPT OP PTNR/FINL 6.375% 02/15/2022 Facilities 5.377% AMERIGROUP Healthcare - CORP 7.5% 11/15/2019 Managed Care 2.663% Healthcare - TELEFLEX INC 6.875% 06/01/2019 Medical Products 5.006% Underwriting Spread or Commission: 1.61% Years of Issuers Operations: > 3 years Trade Date: 10/1/12 Portfolio Assets on Trade Date: $669,031,298 Price Paid per Unit: Total Price Paid by Portfolio: 550,000 bonds @ $100 $550,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000.00 % of Portfolio Assets Applied to Purchase 0.0822% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/1/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Deutsche Bank Securities Inc, JP Morgan Securities, Wells Fargo Securities LLC, Credit Suisse Securities USA LLC, Morgan Stanley & Co Inc Co Manager: BMO Capital Markets Corp, Rabo Securities USA Inc, RBS Securities Inc Names of Issuers: MANITOWOC COMPANY INC 5.875% Title of Securities: MTW 5.875% Cusip: 563571AJ7 Date of First Offering: 10/4/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst AGCO CORP 5.875% 12/1/2021 Machinery 5.377% SPL LOGISTICS 8.875% 8/1/2020 Machinery 7.512% TEREX CORP 6.5% 4/1/2020 Machinery 5.474% Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 10/4/12 Portfolio Assets on Trade Date: $672,765,890 Price Paid per Unit: Total Price Paid by Portfolio: 400,000 bonds @ $100 $400,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 1 % of Portfolio Assets Applied to Purchase 0.0595% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/04/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Credit Suisse, Deutsche Bank Securities Inc, Goldman Sachs & Co, JP Morgan Securities, UBS Securities LLC, Wells Fargo Securities LLC Co Manager: BB&T Capital Markets, Raymond James & Associates Inc, Robert W Baird & Co, SunTrust Robinson Humphrey Names of Issuers: HD SUPPLY INC 11.5% Title of Securities: HDSUPP 11.5% Cusip: 40415RAJ4 Date of First Offering: 10/9/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Basic Industry- Building & TOLL BR FIN CORP 2/15/2022 Construction ISABELLE ACQ Basic Industry - SUB 10 11/15/2018 Building Materials Basic Industry - PLY GEM INDS 4/15/2017 Building Materials Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 10/9/12 Portfolio Assets on Trade Date: $673,882,907 Price Paid per Unit: 1 Total Price Paid by Portfolio: 550,000 bonds @ $100 $550,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 % of Portfolio Assets Applied to Purchase 0.0816% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/9/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Citigroup Global Markets Inc, Credit Suisse, Jefferies & Co, UBS Securities LLC Co Manager: Wells Fargo Securities Names of Issuers: CVR REF LLC/COFF FIN INC 6.5% Title of Securities: CVI 6.5% Cusip: 126634AA2 Date of First Offering: 10/10/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Energy - Oil Refining & TESORO CORP 10/01/2017 Marketing 3.569% Energy - Oil Refining & TESORO CORP 10/1/2022 Marketing 4.762% Energy - Oil Field Equipment & UNIT CORP 05/15/2021 Services 6.247% Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 10/10/12 Portfolio Assets on Trade Date: $673,428,369 Price Paid per Unit: Total Price Paid by Portfolio: 2,050,000 bonds @ $100 2,050,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $100 $10,000,000 % of Portfolio Assets Applied to Purchase 0.0304% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/10/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Citigroup Global Markets Inc, Deutsche Bank Securities Inc, Goldman Sachs & Co, JP Morgan Securities, Wells Fargo Securities LLC Co Manager: Credit Agricole Securities USA, Credit Suisse, Mizuho Securities USA Inc, Morgan Stanley, RBC Capital Markets, SunTrust Robinson Humphrey, UBS Investment Bank/US, Fifth Third Bank, SMBC Nikko Securities America Names of Issuers: HCA INC 4.75% Title of Securities: HCA 4.75% Cusip: 404121AF2 Date of First Offering: 10/16/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Healthcare - Health MPT OP PTNR/FINL 6.375% 02/15/2022 Facilities 5.377% AMERIGROUP Healthcare - CORP 7.5% 11/15/2019 Managed Care 2.663% Healthcare - TELEFLEX INC 6.875% 06/01/2019 Medical Products 5.006% Underwriting Spread or Commission: 1.125% Years of Issuers Operations: > 3 years Trade Date: 10/16/12 Portfolio Assets on Trade Date: $677,481,379 Price Paid per Unit: 1 Total Price Paid by Portfolio: 375,000 bonds @ $100 $375,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $100 $13,000,000 % of Portfolio Assets Applied to Purchase 0.0554% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/16/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Deutsche Bank Securities Inc, Goldman Sachs & Co, HSBC Securities, JP Morgan Securities, Wells Fargo Securities LLC Co Manager: Fifth Third Securities Inc, Mizuho Securities USA Inc, RBC Capital Markets, SunTrust Robinson Humphrey Names of Issuers: IMS HEALTH INC 6% Title of Securities: RX 6% Cusip: 449934AB4 Date of First Offering: 10/16/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Healthcare - Health MPT OP PTNR/FINL 6.375% 02/15/2022 Facilities 5.377% AMERIGROUP Healthcare - CORP 7.5% 11/15/2019 Managed Care 2.663% Healthcare - TELEFLEX INC 6.875% 06/01/2019 Medical Products 5.006% Underwriting Spread or Commission: 1.75% Years of Issuers Operations: > 3 years Trade Date: 10/16/12 Portfolio Assets on Trade Date: $677,481,379 Price Paid per Unit: Total Price Paid by Portfolio: 780,000 bonds @ $100 $780,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000.00 % of Portfolio Assets Applied to Purchase 0.1151% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/16/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Goldman Sachs & Co, Wells Fargo Securities LLC Names of Issuers: BOISE CASCADE LLC/FIN 6.375% Title of Securities: BOISE 6.375% Cusip: 097395AJ6 Date of First Offering: 10/17/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst SMURFIT KAPPA AQ 4.875 9/15/2018 Forestry/Paper 4.948 LOUISIANA PACIF 7.5 6/1/2020 Forestry/Paper 4.929 NORBORD INC 6.25 6/15/2015 Forestry/Paper 4.712 Underwriting Spread or Commission: 2% Years of Issuer’s Operations: > 3 years Trade Date: 10/17/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 400,000 bonds @ $100 $400,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000.00 % of Portfolio Assets Applied to Purchase 0.059% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/17/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Bank PLC, Deutsche Bank Securities Inc, RBS Securities Corp, Wells Fargo & Co Co Manager: Citigroup Global Markets Inc, Goldman Sachs & Co, Morgan Stanley, RBC Dominion Securities, UBS Securities LLC, Comerica Inc, ING Bank NV Niederlassung, Natixis, US Bancorp Investments Inc Names of Issuers: TARGA RESOURCES PARTNERS 5.25% Title of Securities: NGLS 5.25% Cusip: 87612BAL6 Date of First Offering: 10/22/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst TES LOG LP/CORP 10/1/2020 Gas Distribution SUBURBAN PROPANE 10/1/2018 Gas Distribution ACMP/ACMP FIN 4/15/2021 Gas Distribution Underwriting Spread or Commission: 1% Years of Issuers Operations: > 3 years Trade Date: 10/22/12 Portfolio Assets on Trade Date: $677,665,166 Price Paid per Unit: Total Price Paid by Portfolio: 400,000 bonds @ $99.5 $398,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $99.5 $995,000 % of Portfolio Assets Applied to Purchase 0.0587% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/22/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Credit Suisse, Goldman Sachs & Co, Wells Fargo Securities LLC Co Manager : Mitsubishi UFJ Securities, Sun Trust Robinson Humphrey Names of Issuers: POST HOLDINGS INC 7.375% add on Title of Securities: POST 7. 375% Cusip: 737446AA2 Date of First Offering: 10/22/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst SMITHFIELD FOODS 8/15/2022 Food  Wholesale SHEARERS ESCR CO 9 11/1/2019 Food  Wholesale LAND O LAKES CAP 3/15/2028 Food  Wholesale Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 10/22/12 Portfolio Assets on Trade Date: $677,648,431 Price Paid per Unit: Total Price Paid by Portfolio: 200,000 bonds @ $106 $212,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,500,000 bonds @ $106 $1,590,000.00 % of Portfolio Assets Applied to Purchase 0.0313% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/22/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, BMO Capital Markets Corp, Citigroup Global Markets Inc, JP Morgan Securities, Wells Fargo Securities LLC Co Manager: Bank of America Merrill Lynch, RBC Capital Markets, Scotiabanc Inc, TD Securities, BNP Paribas, Capital One Southcoast Inc, CIBC Bank, Comerica Securities, Deutsche Bank Securities Inc, Fifth Third Securities Inc, Goldman Sachs & Co, ING Capital LLC, Mizuho Securities USA Inc, SunTrust Robinson Humphrey, UBS Investment Bank/US Names of Issuers: PLAINS EXPLORATION & PRO 6.875% Title of Securities: PXP 6.875% Cusip: 726505AP5 Date of First Offering: 10/23/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst MEG ENERGY Energy - Exploration & CORP 1/30/2023 Production COMSTOCK RES Energy - Exploration & INC 6/15/2020 Production Energy - Exploration & WPX ENERGY INC 1/15/2017 Production Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 10/23/12 Portfolio Assets on Trade Date: $676,083,207 1 Price Paid per Unit: Total Price Paid by Portfolio: 400,000 bonds @ $100 $400,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 % of Portfolio Assets Applied to Purchase 0.0592% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/23/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, BMO Capital Markets Corp, Citigroup Global Markets Inc, JP Morgan Securities, Wells Fargo Securities LLC Co Manager: Bank of America Merrill Lynch, RBC Capital Markets, Scotiabanc Inc, TD Securities, BNP Paribas, Capital One Southcoast Inc, CIBC Bank, Comerica Securities, Deutsche Bank Securities Inc, Fifth Third Securities Inc, Goldman Sachs & Co, ING Capital LLC, Mizuho Securities USA Inc, SunTrust Robinson Humphrey, UBS Investment Bank/US Names of Issuers: PLAINS EXPLORATION & PRO 6.5% Title of Securities: PXP 6.5% Cusip: 726505AN0 Date of First Offering: 10/23/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Energy - MEG ENERGY Exploration & CORP 1/30/2023 Production Energy - COMSTOCK RES Exploration & INC 6/15/2020 Production Energy - Exploration & WPX ENERGY INC 1/15/2017 Production Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years 1 Trade Date: 10/23/12 Portfolio Assets on Trade Date: $676,083,207 Price Paid per Unit: Total Price Paid by Portfolio: 400,000 bonds @ $100 $400,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000.00 % of Portfolio Assets Applied to Purchase 0.0592% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/23/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, RBC Capital Markets, UBS Securities LLC Co Manager: Credit Suisse, Wells Fargo Securities LLC Names of Issuers: NEXSTAR BROADCASTING INC 6.875% Title of Securities: NXST 6.875% Cusip: 65336YAH6 Date of First Offering: 10/24/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Media - Media- CABLEVISION SYS 5.875% 09/15/2022 Cable 5.976% CCO HOLDINGS Media - Media- LLC 5.25%, 09/30/2022 Cable 5.21% Media - Media- VIRGIN MEDIA FIN 5.25%, 02/15/2022 Cable 4.518% Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 10/24/12 Portfolio Assets on Trade Date: $675,784,094 Price Paid per Unit: Total Price Paid by Portfolio: 1,250,000 bonds @ $100 1,250,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 5,000,000 bonds @ $100 $5,000,000 % of Portfolio Assets Applied to Purchase 0.185% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/24/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Citigroup Global Markets Inc, Credit Suisse Securities USA L, Merrill Lynch Pierce Fenner &, Morgan Stanley & Co Inc, Wells Fargo Securities LLC Co Manager: Deutsche Bank Securities Inc, HSBC Securities, Mitsubishi UFJ Securities USA, PNC Capital Markets, Scotia Capital USA Inc Names of Issuers: UNITED RENTALS NORTH AM 6.125% Title of Securities: URI 6.125% Cusip: 911365AX2 Date of First Offering: 10/25/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst SERVICEMASTER COMPANY 7.45% 08/15/2027 Support-Services 9.586% SABRE HOLDINGS CORP 6.35% 03/15/2016 Support-Services 7.339% UR MERGER SUB CORP 9.25% 12/15/2019 Support-Services 4.905% Underwriting Spread or Commission: 1.75% Years of Issuer’s Operations: > 3 years Trade Date: 10/25/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 400,000 bonds @ $100 $400,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000.00 % of Portfolio Assets Applied to Purchase 0.0592% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/25/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: JP Morgan Securities, Wells Fargo Securities LLC Names of Issuers: LAMAR MEDIA CORP 5% Title of Securities: LAMR 5% Cusip: 513075BC4 Date of First Offering: 10/25/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Media - Media- CABLEVISION SYS 5.875% 09/15/2022 Cable 5.976% CCO HOLDINGS Media - Media- LLC 5.25%, 09/30/2022 Cable 5.21% Media - Media- VIRGIN MEDIA FIN 5.25%, 02/15/2022 Cable 4.518% Underwriting Spread or Commission: 1.35% Years of Issuers Operations: > 3 years Trade Date: 10/25/12 Portfolio Assets on Trade Date: $676,016,098 Price Paid per Unit: Total Price Paid by Portfolio: 775,000 bonds @ $100 $775,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000.00 1 % of Portfolio Assets Applied to Purchase Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/25/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Deutsche Bank Securities Inc, Goldman Sachs & Co, JP Morgan Securities Co Manager: Bank of America Merrill Lynch, Barclays Capital, Credit Suisse, Macquarie Capital USA Inc, SunTrust Robinson Humphrey, UBS Securities LLC, Wells Fargo Securities LLC Names of Issuers: NORTHERN TIER ENERGY LLC 7.125% Title of Securities: NTI 7.125% Cusip: 665828AD1 Date of First Offering: 11/2/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Energy - Oil Refining & TESORO CORP 10/01/2017 Marketing 3.569% Energy - Oil Refining & TESORO CORP 10/1/2022 Marketing 4.762% Energy - Oil Field Equipment & UNIT CORP 05/15/2021 Services 6.247% Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 11/2/12 Portfolio Assets on Trade Date: $675,077,204 Price Paid per Unit: 1 Total Price Paid by Portfolio: 580,000 bonds @ $100 580,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000.00 % of Portfolio Assets Applied to Purchase 0.0859% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/2/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, JP Morgan Securities, Wells Fargo Securities LLC Co Manager: BB&T Capital Markets, Bosc Inc, Comerica Securities, Raymond James & Associates Inc, Scotia Capital Inc Names of Issuers: SERVICE CORP INTL 4.5% Title of Securities: SCI 4.5% Cusip: 817565BW3 Date of First Offering: 11/5/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Healthcare - Health MPT OP PTNR/FINL 7.125 2/15/22 Facilities 5.606% Healthcare - Health OMNICARE INC 7.75% 6/01/2020 Services 5.035% Healthcare - Health HEALTHSOUTH 8.263 02/15/2020 Facilities 5.499% Underwriting Spread or Commission: 2.25% Years of Issuer’s Operations: > 3 years Trade Date: 11/5/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 375,000 bonds @ $100 375,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,500,000 bonds @ $100 $2,500,000 % of Portfolio Assets Applied to Purchase 0.0555% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/5/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citigroup Global Markets Inc, Credit Suisse, Deutsche Bank Securities Inc, Goldman Sachs & Co, Morgan Stanley, Wells Fargo Securities LLC Names of Issuers: CLEAR CHANNEL WORLDWIDE 6.5% Title of Securities: CCO 6.5% Cusip: 18451QAK4 Date of First Offering: 11/6/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst GRIFFEY INC/ FIN 7 10/15/2020 Media - Services LAMAR MEDIA CORP 5 5/1/2023 Media - Services MOOD MEDIA CORP 10/15/2020 Media - Services Underwriting Spread or Commission: 1% Years of Issuers Operations: > 3 years Trade Date: 11/6/12 Portfolio Assets on Trade Date: $676,302,421 Price Paid per Unit: Total Price Paid by Portfolio: 2,275,000 bonds @ $100 2,275,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 5,840,000 bonds @ $100 $5,840,000 1 % of Portfolio Assets Applied to Purchase 0.3364% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/6/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citigroup Global Markets Inc, Credit Suisse, Deutsche Bank Securities Inc, Goldman Sachs & Co, Morgan Stanley, Wells Fargo Securities LLC Names of Issuers: CLEAR CHANNEL WORLDWIDE 6.5% Title of Securities: CCO 6.5% Cusip: 18451QAJ7 Date of First Offering: 11/6/2012 Amount of Total Offering: Unit Price of Offering: 99 Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst GRIFFEY INC/ FIN 7 10/15/2020 Media - Services LAMAR MEDIA CORP 5 5/1/2023 Media - Services MOOD MEDIA CORP 10/15/2020 Media - Services Underwriting Spread or Commission: 1% Years of Issuers Operations: > 3 years Trade Date: 11/6/12 Portfolio Assets on Trade Date: $676,302,421 Price Paid per Unit: 99 Total Price Paid by Portfolio: 850,000 bonds @ $99 841,500.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,160,000 bonds @ $99 $2,138,400.00 1 % of Portfolio Assets Applied to Purchase 0.1244% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/6/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch Co Manager: Mitsubishi UFJ Securities USA, Rabo Securities USA Inc, US Bancorp Investments Inc, Wells Fargo Securities LLC Names of Issuers: LAND O'LAKES INC 6% Title of Securities: LLAKES 6% Cusip: 514666AJ5 Date of First Offering: 11/7/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst SMITHFIELD FOODS 8/15/2022 Food  Wholesale POST HOLDINGS IN 2/15/2022 Food  Wholesale SHEARERS ESCR CO 9 11/1/2019 Food  Wholesale Underwriting Spread or Commission: 1.25% Years of Issuers Operations: > 3 years Trade Date: 11/7/12 Portfolio Assets on Trade Date: $676,760,499 Price Paid per Unit: Total Price Paid by Portfolio: 400,000 bonds @ $100 400,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 % of Portfolio Assets Applied to Purchase 0.0591% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/7/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, BNP Paribas, JP Morgan Securities, RBS Securities Corp, Wells Fargo Securities LLC Co Manager: Banco Santander (US), Fifth Third Securities Inc, Huntington Investment Co/The, KeyBanc Capital Markets, PNC Capital Markets, Scotia Capital USA Inc, US Bancorp Investments Inc Names of Issuers: GRAFTECH INTERNATIONAL 6.375% Title of Securities: GTI 6.375% Cusip: 384313AC6 Date of First Offering: 11/15/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst ASHLAND INC 8/15/2022 Chemicals HEXION US FIN 4/15/2020 Chemicals INEOS FINANCE PL 5/1/2020 Chemicals Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 11/15/12 Portfolio Assets on Trade Date: $668,677,435 Price Paid per Unit: Total Price Paid by Portfolio: 200,000 bonds @ $100 200,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 500,000 bonds @ $100 $500,000 % of Portfolio Assets Applied to Purchase 0.0299% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/15/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Citigroup Global Markets Inc, Credit Suisse Securities USA LLC, JP Morgan, SunTrust Robinson Humphrey, Wells Fargo Securities LLC Co Manager: Barclays Capital, BMO Harris Financing Inc, Comerica Securities, PNC Capital Markets, RBC Capital Markets, RBS Securities Corp Names of Issuers: INERGY MID LP / FIN CORP 6% Title of Securities: NRGM 6% Cusip: 45671XAA8 Date of First Offering: 11/29/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst NUSTAR LOGISTICS 2/1/22 Gas Distribution MARKWEST ENERGY 6/15/22 Gas Distribution MARKWEST ENERGY 8/5/21 Gas Distribution Underwriting Spread or Commission: 2% Years of Issuers Operations: > 3 years Trade Date: 11/29/12 Portfolio Assets on Trade Date: $676,082,225 Price Paid per Unit: 1 Total Price Paid by Portfolio: 425,000 bonds @ $100 425,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 % of Portfolio Assets Applied to Purchase 0.0629% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/29/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: JP Morgan Securities, RBS Securities Corp, Wells Fargo Securities LLC Names of Issuers: GULFMARK OFFSHORE INC 6.375% Title of Securities: GLF 6.375% Cusip: 402629AF6 Date of First Offering: 11/30/2012 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Oil Field Equipment UNIT CORP 5/15/2021 & Services KEY ENERGY Oil Field Equipment SERVICES INC 3/1/2021 & Services Oil Field Equipment CGG VERITAS 5/15/2017 & Services Underwriting Spread or Commission: 2% Years of Issuers Operations: > 3 years Trade Date: 11/30/12 Portfolio Assets on Trade Date: $676,907,598 Price Paid per Unit: Total Price Paid by Portfolio: 700,000 bonds @ $100.50 703,500 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100.5 $3,015,000 1 % of Portfolio Assets Applied to Purchase 0.1039% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/30/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, JP Morgan Securities, RBC Capital Markets, SunTrust Robinson Humphrey, Wells Fargo Securities LLC Co Manager: BNP Paribas, Fifth Third Securities Inc, HSBC Securities, US Bancorp Investments Inc, Bank of Tokyo-Mitsubishi UFJ L, KeyBanc Capital Markets, Mizuho Securities USA Inc, Morgan Stanley Names of Issuers: NCR CORP 4.625% Title of Securities: NCR 4.625% Cusip: 62886EAG3 Date of First Offering: 12/4/12 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Technology & JABIL CIRCUIT Electronics - INC 09/15/2022 Electronics Technology & Electronics - JABIL CIRCUIT 12/15/2020 Electronics Technology & Electronics - NOKIA CORP 05/15/2039 Electronics Underwriting Spread or Commission: 1.125% Years of Issuers Operations: > 3 years Trade Date: 12/4/12 Portfolio Assets on Trade Date: $685,192,702 1 Price Paid per Unit: Total Price Paid by Portfolio: 475,000 bonds @ $100 475,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 % of Portfolio Assets Applied to Purchase 0.0693% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/4/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Deutsche Bank Securities Inc, Morgan Stanley, Wells Fargo Securities LLC Co Manager: Nomura Securities International Names of Issuers: CINEMARK USA INC 5.125% Title of Securities: CNK 5.125% Cusip: 172441AW7 Date of First Offering: 12/4/12 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst CORRECTIONS Services - Support- CORP 7.75% 6/1/2017 Services ROYAL Services - Support- CARIBBEAN 11/15/2022 Services ROYAL Services - Support- CARIBBEAN 7/15/2015 Services Underwriting Spread or Commission: 1.25% Years of Issuers Operations: > 3 years Trade Date: 12/4/12 Portfolio Assets on Trade Date: $685,192,702 Price Paid per Unit: Total Price Paid by Portfolio: 700,000 bonds @ $100 700,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 % of Portfolio Assets Applied to Purchase 0.1022% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/4/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Morgan Stanley Co Manager: BMO Capital Markets Corp, Wells Fargo Securities LLC Names of Issuers: TOPS HLDG CORP/TOPS MKTS 8.875% Title of Securities: TOMA 8.875% Cusip: 89078WAC3 Date of First Offering: 12/7/12 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Consumer Cyclical- Food & Drug RITE AID CORP 3/15/2020 Retailers Consumer Cyclical - Food & Drug BI-LO LLC/FIN CP 2/15/2019 Retailers Consumer Cyclical - STATER BROS Food & Drug HLDG 11/15/2018 Retailers Underwriting Spread or Commission: 2.25% Years of Issuers Operations: > 3 years Trade Date: 12/7/12 Portfolio Assets on Trade Date: $687,633,445 Price Paid per Unit: Total Price Paid by Portfolio: 515,000 bonds @ $100 515,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 % of Portfolio Assets Applied to Purchase 0.0749% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/7/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Wells Fargo Securities LLC Co Manager: Deutsche Bank Securities Inc, Goldman Sachs & Co Names of Issuers: SIX FLAGS ENTERTAINMENT 5.25% Title of Securities: SIX 5.25% Cusip: 83001AAA0 Date of First Offering: 12/11/12 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst NCL CORP 11/15/2018 Services - Leisure CEDAR FAIR LP/CA 8/1/2018 Services - Leisure CLUBCORP CLUB OP 10 12/1/2018 Services - Leisure Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 12/11/12 Portfolio Assets on Trade Date: $689,299,926 Price Paid per Unit: Total Price Paid by Portfolio: 1,500,000 bonds @ $100 1,500,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 1 % of Portfolio Assets Applied to Purchase 0.2176% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/11/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, JP Morgan Securities, Wells Fargo Securities LLC Co Manager: Fifth Third Securities Inc Names of Issuers: TEMPUR-PEDIC INTERNATION 6.875% Title of Securities: TPX 6.875% Cusip: 88023UAA9 Date of First Offering: 12/12/12 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Consumer Cyclical- AUTONATION INC 5.5 02/01/2020 Specialty Retail 2.302 Consumer Cyclical- AUTONATION INC 6.75 4/15/2018 Specialty Retail 4.001 Consumer Cyclical - PVH CORP 7.375 05/15/2020 Apparel/Textiles 3.365 Underwriting Spread or Commission: 2% Years of Issuer’s Operations: > 3 years Trade Date: 12/12/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 250,000 bonds @ $100 250,000 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 % of Portfolio Assets Applied to Purchase 0.0363% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/12/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Citigroup Global Markets Inc, UBS Securities LLC, Wells Fargo Securities LLC Co Manager: BMO Capital Markets Corp, Capital One Southcoast Inc, Comerica Securities, Credit Suisse Securities USA L, Deutsche Bank Securities Inc, DNB Nor Markets Inc, Goldman Sachs & Co, Merrill Lynch Pierce Fenner &, Mitsubishi UFJ Securities USA, Morgan Stanley & Co Inc, Raymond James & Associates Inc, RBC Capital Markets LLC, RBS Securities Inc, Scotia Capital USA Inc, SMBC Nikko Capital Markets Ltd, TD Securities USA LLC, US Bancorp Investments Inc Names of Issuers: ACCESS MIDSTREAM PARTNER 4.875% Title of Securities: ACMP 4.875% Cusip: 00434NAA3 Date of First Offering: 12/12/12 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst EL PASO CORP 9/15/2020 Gas Distribution GENESIS ENERGY 12/15/2018 Gas Distribution SUBURBAN PROPANE 8/1/2021 Gas Distribution Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 12/12/12 Portfolio Assets on Trade Date: $689,183,668 1 Price Paid per Unit: Total Price Paid by Portfolio: 2,250,000 bonds @ $100 2,250,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 % of Portfolio Assets Applied to Purchase 0.3265% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/12/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Credit Suisse, Goldman Sachs & Co, UBS Securities LLC Co Manager: Morgan Stanley, Wells Fargo Securities LLC Names of Issuers: IGLOO HOLDINGS CORP 8.25% Title of Securities: IDC 8.25% Cusip: 451702AA2 Date of First Offering: 12/13/12 Amount of Total Offering: Unit Price of Offering: 99 Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Financial Services  E*TRADE FINL 6 11/15/2017 Brokerage Financial Services - AERCAP Cons/Comm/Lease AVIATION 5/30/2017 Financing Financial Services - Cons/Comm/Lease INTL LEASE FIN 4/1/2019 Financing Underwriting Spread or Commission: 1.5% Years of Issuers Operations: > 3 years Trade Date: 12/13/12 Portfolio Assets on Trade Date: $689,960,811 Price Paid per Unit: 99 Total Price Paid by Portfolio: 1,730,000 bonds @ $99 1,712,700 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $99 $1,980,000 % of Portfolio Assets Applied to Purchase 0.2482% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/13/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citigroup Inc, Goldman Sachs & Co Co Manager: Wells Fargo Securities LLC Names of Issuers: RAIN CII CARBON LLC/CII 8.25% Title of Securities: RCOLIN 8.25% Cusip: 75079QAA8 Date of First Offering: 12/14/12 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Description Coupon Date ML Industry Lvl 4 Yld to Worst Metals/Mining SHALE LLC/SHALE 11/15/2019 Excluding Steel SUNCOKE Metals/Mining ENERGY 8/1/2019 Excluding Steel THOMPSON Metals/Mining CREEK 12/1/2017 Excluding Steel Underwriting Spread or Commission: 2% Years of Issuers Operations: > 3 years Trade Date: 12/14/12 Portfolio Assets on Trade Date: $689,882,768 Price Paid per Unit: Total Price Paid by Portfolio: 435,000 bonds @ $100 435,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 500,000 bonds @ $100 $500,000 1 % of Portfolio Assets Applied to Purchase 0.0631% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) >3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/14/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Barclays BofA Merrill Lynch Citigroup J.P. Morgan Scotia Bank Co-Managers Deutsche Bank Securities Goldman, Sachs & Co. Morgan Stanley RBS Standard Chartered Bank UBS Investment Bank Wells Faro Securities Names of Issuers: The Bank of Nova Scotia Title of Securities: BNS .75 10/09/15 Date of First Offering: 10/03/2012 Amount of Total Offering : $1,350,000,000 Unit Price of Offering: $99.997 Comparable Securities 1) Bank of New York Mellon, 06406HBZ1 2) US Bancorp, 91159HHD5 3) Bank of New York Mellon, 06406HCA5 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.25%). Years of Issuers Operations: Trade Date: 10/03/12 Portfolio Assets on Trade Date: $1,786,404,298.61 Price Paid per Unit: $99.997 Total Price Paid by Portfolio: 3,910,000 bonds @ $99.997 $3,909,882.70 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 64,000,000 bonds @ $99.997 $63,998,080.00 1 % of Portfolio Assets Applied to Purchase 0.219% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 180 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/3/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Mitsubishi UFJ Securities Morgan Stanley RBC Capital Markets Wells Fargo Securities Co-Managers Deutsche Bank Securities Lloyds Securities SMBC Nikko SunTrust Robinson Humphrey Names of Issuers: PPL Capital Funding, Inc. Title of Securities: PPL 3.5 12/01/22 Date of First Offering: 10/10/2012 Amount of Total Offering : $400,000,000 Unit Price of Offering: $99.843 Comparable Securities 1) Tampa Electric, C#875127BB7 2) Pacific Gas & Electric, C#694308HB6 3) CenterPoint Energy Houston Electric, C#15189XAL2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 92 Trade Date: 10/10/12 Portfolio Assets on Trade Date: $1,784,153,917.65 Price Paid per Unit: $99.843 Total Price Paid by Portfolio: 1,465,000 bonds @ $99.843 $1,462,699.95 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 17,000,000 bonds @ $99.843 $16,973,310 1 % of Portfolio Assets Applied to Purchase 0.082% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 92 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/10/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch Goldman, Sachs & Co Mitsubishi UFJ Securities RBC Capital Markets Wells Fargo Securities Co-Managers J.P. Morgan RBS U.S. Bancorp Names of Issuers: ERAC USA Finance LLC Title of Securities: ENTERP 1.4 04/15/16 Date of First Offering: 10/10/2012 Amount of Total Offering : $250,000,000 Unit Price of Offering: $99.84 Comparable Securities 1) Paccar Financial Corp., C#69371RK54 2) Toyota Motor Credit Corporation, C#89233P6D3 3) Ford Motor Credit, C#34540TBN1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.30%). Years of Issuers Operations: 18 Trade Date: 10/10/12 Portfolio Assets on Trade Date: $1,784,153,917.65 Price Paid per Unit: $99.84 Total Price Paid by Portfolio: 520,000 bonds @ $99.84 $519,168.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 12,000,000 bonds @ $99.84 $12,979,200 % of Portfolio Assets Applied to Purchase 0.029% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 18 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/10/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch Goldman, Sachs & Co Mitsubishi UFJ Securities RBC Capital Markets Wells Fargo Securities Co-Managers JP Morgan Securities RBS Securities Corp US Bancorp Investments Inc Names of Issuers: ERAC USA Finance LLC Title of Securities: ENTERP 5.625 3/15/42 Date of First Offering: 10/10/2012 Amount of Total Offering : $250,000,000 Unit Price of Offering: $107.597 Comparable Securities 1) Allstate, C#020002AY7 2) Morgan Stanley, C#617482V92 3) Vale SA, C#91912EAA3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuers Operations: 18 Trade Date: 10/10/12 Portfolio Assets on Trade Date: $1,784,153,917.65 Price Paid per Unit: $107.597 Total Price Paid by Portfolio: 1,265,000 bonds @ $107.597 $1,367,031.74 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 12,000,000 bonds @ $107.597 $12,967,890.00 % of Portfolio Assets Applied to Purchase: 0.077% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 18 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/10/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch Goldman, Sachs & Co Mitsubishi UFJ Securities RBC Capital Markets Wells Fargo Securities Co-Managers JP Morgan Securities RBS Securities Corp US Bancorp Investments Inc Names of Issuers: ERAC USA Finance LLC Title of Securities: ENTERP 3.3 10/15/22 Date of First Offering: 10/10/2012 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.688 Comparable Securities 1) Ford Motor Credit Co., C#345397WF6 2) Toyota Motor Credit Corp, C#89233P5T9 3) Johnson Controls, C#478366BA4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45%). Years of Issuers Operations: 18 Trade Date: 10/10/12 Portfolio Assets on Trade Date: $1,784,153,917.65 Price Paid per Unit: $99.688 Total Price Paid by Portfolio: 1,500,000 bonds @ $99.688 $1,495,320.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 27,000,000 bonds @ $99.688 $26,915,760 % of Portfolio Assets Applied to Purchase: 0.084% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 18 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/10/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books J.P. Morgan BofA Merrill Lynch Goldman, Sachs & Co. Morgan Stanley UBS Investment Bank Wells Fargo Securities Co-Managers Barclays Capital BB&T Capital Markets BMO Capital Markets BNY Mellon Capital Markets, LLC Citigroup Credit Suisse Deutsche Bank Securities Fifth Third Securities, Inc. KeyBanc Capital Markets Loop Capital Markets PNC Capital Markets RBS US Bancorp Names of Issuers: UnitedHealth Group Title of Securities: UNH .85 10/15/15 Date of First Offering: 10/17/2012 Amount of Total Offering : $625,000,000 Unit Price of Offering: $99.977 Comparable Securities 1) Aetna, C#00817YAK4 2) GlaxoSmithKline, C#377373AB1 3) WellPoint, Inc., C#94973VAZ0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.25%). Years of Issuers Operations: 35 Trade Date: 10/17/12 Portfolio Assets on Trade Date: $1,775,280,424.28 Price Paid per Unit: $99.977 Total Price Paid by Portfolio: 1,460,000 bonds @ $99.977 $1,459,664.20 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 32,000,000 bonds @ $99.977 $31,992,640 % of Portfolio Assets Applied to Purchase 0.082% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 35 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/17/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books J.P. Morgan BofA Merrill Lynch Goldman, Sachs & Co. Morgan Stanley UBS Investment Bank Wells Fargo Securities Co-Managers Barclays Capital BB&T Capital Markets BMO Capital Markets BNY Mellon Capital Markets, LLC Citigroup Credit Suisse Deutsche Bank Securities Fifth Third Securities, Inc. KeyBanc Capital Markets Loop Capital Markets PNC Capital Markets RBS US Bancorp Names of Issuers: UnitedHealth Group Title of Securities: UNH 1.4 10/15/17 Date of First Offering: 10/17/2012 Amount of Total Offering : $625,000,000 Unit Price of Offering: $99.88 Comparable Securities 1) WellPoint, C#94973VBC0 2) Aetna, C#00817YAK4 3) UnitedHealth Group, C#91324PBS0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35%). Years of Issuers Operations: 35 Trade Date: 10/17/12 Portfolio Assets on Trade Date: $1,775,280.424.28 Price Paid per Unit: $99.88 Total Price Paid by Portfolio: 1,165,000 bonds @ $99.88 $1,163,602.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 18,000,000 bonds @ $99.88 $17,978,400.00 % of Portfolio Assets Applied to Purchase 0.066% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 35 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/17/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books J.P. Morgan BofA Merrill Lynch Goldman, Sachs & Co. Morgan Stanley UBS Investment Bank Wells Fargo Securities Co-Managers Barclays Capital BB&T Capital Markets BMO Capital Markets BNY Mellon Capital Markets, LLC Citigroup Credit Suisse Deutsche Bank Securities Fifth Third Securities, Inc. KeyBanc Capital Markets Loop Capital Markets PNC Capital Markets RBS US Bancorp Names of Issuers: UnitedHealth Group Title of Securities: UNH 2.75 02/15/23 Date of First Offering: 10/17/2012 Amount of Total Offering : $625,000,000 Unit Price of Offering: $99.842 Comparable Securities 1) WellPoint, C#94973VBA4 2) Merck & Co., C#589331AT4 3) Novartis, C#66989HAE8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45%). Years of Issuers Operations: 35 Trade Date: 10/17/12 Portfolio Assets on Trade Date: $1,775,280,424.28 Price Paid per Unit: $99.842 Total Price Paid by Portfolio: 970,000 bonds @ $99.842 $968,467.40 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 17,000,000 bonds @ $99.842 $16,973,140.00 % of Portfolio Assets Applied to Purchase 0.055% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 35 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/17/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books J.P. Morgan BofA Merrill Lynch Goldman, Sachs & Co. Morgan Stanley UBS Investment Bank Wells Fargo Securities Co-Managers Barclays Capital BB&T Capital Markets BMO Capital Markets BNY Mellon Capital Markets, LLC Citigroup Credit Suisse Deutsche Bank Securities Fifth Third Securities, Inc. KeyBanc Capital Markets Loop Capital Markets PNC Capital Markets RBS US Bancorp Names of Issuers: UnitedHealth Group Title of Securities: UNH 3.95 10/15/42 Date of First Offering: 10/17/2012 Amount of Total Offering : $625,000,000 Unit Price of Offering: $97.73 Comparable Securities 1) Novartis Capital, C#66989HAF5 2) Merck & Co., C#589331AS6 3) Baxter International, C#071813BE8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: 35 Trade Date: 10/17/12 (10) Portfolio Assets on Trade Date: $1,775,280,424.28 Price Paid per Unit: $97.73 Total Price Paid by Portfolio: 970,000 bonds @ $97.73 $947,981.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 14,000,000 bonds @ $97.73 $13,682,200.00 % of Portfolio Assets Applied to Purchase 0.053% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 35 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/17/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch Citigroup J.P. Morgan Wells Fargo Securities Co-Managers Deutsche Bank Securities Goldman, Sachs & Co. Morgan Stanley Credit Agricole CIB Fifth Third Securities, Inc. HSBC PNC Capital Markets Soctiabank US Bancorp Names of Issuers: Owens Corning Title of Securities: OC 4.2 12/15/22 Date of First Offering: 10/17/2012 Amount of Total Offering : $600,000,000 Unit Price of Offering: $99.91 Comparable Securities 1) Masco, C#574599BH8 2) Toll Brothers Finance Corp, C#88947EAK6 3) Dr. Horton, C#23331ABE8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 74 years Trade Date: 10/17/12 Portfolio Assets on Trade Date: $1,775,280,424.28 Price Paid per Unit: $99.91 Total Price Paid by Portfolio: 1,255,000 bonds @ $99.91 $1,253,870.50 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.91 $19,982,000.00 % of Portfolio Assets Applied to Purchase 0.071% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 74 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/18/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Citigroup J.P. Morgan RBS Wells Fargo Securities Co-Managers BNP Paribas BofA Merrill Lynch Barclays Credit Suisse Securities Deutsche Bank Securities HSBC Mitsubishi UFJ Securities Mizuho Securities RBC Capital Markets UBS Investment Bank US Bancorp Names of Issuers: Oracle Corporation Title of Securities: ORCL 2.5 10/15/22 Date of First Offering: 10/18/2012 Amount of Total Offering : $2,500,000,000 Unit Price of Offering: $99.878 Comparable Securities 1) IBM Corporation, C#459200HG9 2) INTL Corporation, C#458140AJ9 3) IBM Corporation, C#459200HA2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.40%). Years of Issuers Operations: 35 years Trade Date: 10/18/12 Portfolio Assets on Trade Date: $1,773,740,974.38 Price Paid per Unit: $99.878 Total Price Paid by Portfolio: 4,859,000 bonds @ $99.878 $4,853,072.02 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 50,000,000 bonds @ $99.878 $49,939,000.00 % of Portfolio Assets Applied to Purchase 0.274% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 35 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/18/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Citigroup J.P. Morgan RBS Wells Fargo Securities Co-Managers BNP Paribas BofA Merrill Lynch Barclays Credit Suisse Securities Deutsche Bank Securities HSBC Mitsubishi UFJ Securities Mizuho Securities RBC Capital Markets UBS Investment Bank US Bancorp Names of Issuers: Oracle Corporation Title of Securities: ORCL 1.2 10/15/17 Date of First Offering: 10/18/2012 Amount of Total Offering : $2,500,000,000 Unit Price of Offering: $99.827 Comparable Securities 1) IBM Corporation, C#459200HC8 2) INTL Corporation, C#458140AH3 3) IBM Corporation, C#459200GY1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.30%). Years of Issuers Operations: 35 years Trade Date: 10/18/12 Portfolio Assets on Trade Date: $1,773,740,974.38 Price Paid per Unit: $99.827 Total Price Paid by Portfolio: 5,831,000 bonds @ $99.827 $5,820,912.37 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 60,000,000 bonds @ $99.827 $59,896,200.00 % of Portfolio Assets Applied to Purchase 0.328% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 35 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/18/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Barclays BofA Merill Lynch Citigroup Goldman, Sachs & Co Wells Fargo Securities Co-Managers BB&T Capital Markets Deutsche Bank Securities PNC Capital Markets LLC Raymond James RBC Capital Markets SunTrust Robinson Humphrey TD Securities US Bancorp Names of Issuers: Equity One Inc. Title of Securities: EQY 3.75 11/15/22 Date of First Offering: 10/22/2012 Amount of Total Offering : $300,000,000 Unit Price of Offering: $99.591 Comparable Securities 1) Alexandria Real Estate Equities, C#015271AC3 2) AvalonBay Communities, Inc., C#05348EAQ2 3) Entertainment Properties, C#29380TAT2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 3 Trade Date: 10/22/12 (10) Portfolio Assets on Trade Date: $1,775,392,178.11 Price Paid per Unit: $99.591 Total Price Paid by Portfolio: 1,458,000 bonds @ $99.591 $1,452,036.78 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.591 $14,938,650.00 % of Portfolio Assets Applied to Purchase 0.082% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 3 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/22/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch Goldman, Sachs & Co. Wells Fargo Securities Co-Managers Barclays J.P. Morgan Mitsubishi UFJ Securities PNC Capital Markets LLC RBC Capital Markets SunTrust Robinson Humphrey US Bancorp Names of Issuers: C.R. Bard, Inc. Title of Securities: BCR 1.375 01/15/18 Date of First Offering: 10/25/2012 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.873 Comparable Securities 1) Merck & Co., C#58933YAC9 2) Astrazeneca, C#046353AF5 3) Baxter International, C#071813BD0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuers Operations: Trade Date: 10/25/12 Portfolio Assets on Trade Date: $1,769,944,484.47 Price Paid per Unit: $99.873 Total Price Paid by Portfolio: 1,455,000 bonds @ $99.873 $1,453,152.15 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.873 $14,980,950.00 1 % of Portfolio Assets Applied to Purchase 0.082% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 105 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 10/25/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Barclays BofA Merrill Lynch SunTrust Robinson Humphrey Co-Managers J.P. Morgan Securities U.S. Bancorp Investments Wells Fargo Securities Deutsche Bank Securities Fifth Third Securities KeyBanc Capital Markets Mitsubishi UFJ Securities (USA) Mizuho Securities USA Morgan Keegan & Company PNC Capital Markets Names of Issuers: AutoZone, Inc. Title of Securities: AZO 2.875 01/15/23 Date of First Offering: 11/01/2012 Amount of Total Offering : $300,000,000 Unit Price of Offering: $99.672 Comparable Securities 1) OReilly Automotive, C#67103HAC1 2) Pepisco, C#713448CD8 3) Target, C#87612EAZ9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 33 Trade Date: 11/01/12 Portfolio Assets on Trade Date: $1,771,314,944.39 Price Paid per Unit: $99.672 Total Price Paid by Portfolio: 1,165,000 bonds @ $99.672 $1,161,178.80 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 12,000,000 bonds @ $99.672 $11,960,640.00 % of Portfolio Assets Applied to Purchase 0.066% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 33 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/1/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Barclays BofA Merrill Lynch HSBC Co-Managers BNY Mellon Capital Markets, LLC Commerzbank Lloyds Securities RBS US Bancorp Wells Fargo Securities Names of Issuers: OneBeacon U.S. Holdings, Inc. Title of Securities: OB 4.6 11/09/22 Date of First Offering: 11/06/2012 Amount of Total Offering : $275,000,000 Unit Price of Offering: $99.881 Comparable Securities 1) Infinity Property & Casualty Corp., C#45665QAF0 2) Primerica, Inc. C#74164MAA6 3) Lincoln National Corporation, C#534187BC2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 11 Trade Date: 11/06/12 Portfolio Assets on Trade Date: $1,765,876,377.76 Price Paid per Unit: $99.881 Total Price Paid by Portfolio: 2,425,000 bonds @ $99.881 $2,422,114.25 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.881 $24,970,250.00 1 % of Portfolio Assets Applied to Purchase 0.137% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 11 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/06/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Credit Suisse Deutsche Bank Securities Goldman, Sachs & Co UBS Investment Bank Co-Managers BofA Merrill Lynch HSBC Securities Morgan Stanley RBS Santander Wells Fargo Securities Williams Capital Group, L.P. Names of Issuers: Principal Financial Group, Inc. Title of Securities: PFG 1.85 11/15/17 Date of First Offering: 11/13/2012 Amount of Total Offering : $300,000,000 Unit Price of Offering: $99.896 Comparable Securities 1) Hartford Financial Services Group, C#416518AA6 2) Aflac, Inc., C#001055AH5 3) Berkshire Hathaway, Inc., C#084670BD9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuers Operations: Trade Date: 11/13/12 Portfolio Assets on Trade Date: $1,759,345,668.10 Price Paid per Unit: $99.896 Total Price Paid by Portfolio: 1,540,000 bonds @ $99.896 $1,538,398.40 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 16,000,000 bonds @ $99.896 $15,983,360.00 1 % of Portfolio Assets Applied to Purchase 0.087% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 133 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/13/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Citigroup Global Markets Inc Deutsche Bank Securities Inc JP Morgan Morgan Stanley Co-Managers Banca IMI S.p.A. Bank of New York Barclays Capital BNP Paribas Credit Suisse Goldman Sachs & Co HSBC KeyBanc Capital Markets PNC Capital Markets Svenska Handelsbanken (US) UBS Securities LLC Wells Fargo & Co Names of Issuers: Turlock Corporation Title of Securities: ETN 4% 11/02/32 Date of First Offering: 11/14/2012 Amount of Total Offering : $700,000,000 Unit Price of Offering: $99.688 Comparable Securities 1) General Electric, C#369604BF9 2) Duke Energy Carolinas, C#26442CAN4 3) Florida Power Corporation, C#341099CR8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: Trade Date: 11/14/12 Portfolio Assets on Trade Date: $1,756,133,880.65 Price Paid per Unit: $99.688 Total Price Paid by Portfolio: 675,000 bonds @ $99.688 $672,894.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 9,000,000 bonds @ $99.688 $8,971,920.00 % of Portfolio Assets Applied to Purchase 0.014% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 101 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/14/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Citigroup Global Markets Inc Deutsche Bank Securities Inc JP Morgan Morgan Stanley Co-Managers Banca IMI S.p.A. Bank of New York Barclays Capital BNP Paribas Credit Suisse Goldman Sachs & Co HSBC KeyBanc Capital Markets PNC Capital Markets Svenska Handelsbanken (US) UBS Securities LLC Wells Fargo & Co Names of Issuers: Turlock Corporation Title of Securities: ETN 0.95 11/02/15 Date of First Offering: 11/14/2012 Amount of Total Offering : $600,000,000 Unit Price of Offering: $99.913 Comparable Securities 1) United Technologies Corp., C#913017BY4 2) General Electric Co., C#369604BE2 3) Tyco Electronics Group S, C#902133AL1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.40%). Years of Issuers Operations: Trade Date: 11/14/12 Portfolio Assets on Trade Date: $1,756,133,880.65 Price Paid per Unit: $99.913 Total Price Paid by Portfolio: 2,420,000 bonds @ $99.913 $2,417,894.60 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 45,000,000 bonds @ $99.913 $44,960,850.00 % of Portfolio Assets Applied to Purchase 0.138% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 101 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/14/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Citigroup Global Markets Inc Deutsche Bank Securities Inc JP Morgan Morgan Stanley Co-Managers Banca IMI S.p.A. Bank of New York Mellon Barclays Capital BNP Paribas Credit Suisse Goldman Sachs & Co HSBC Securities KeyBanc Capital Markets PNC Capital Markets Svenska Handelsbanken (US) UBS Securities LLC Wells Fargo & Co Names of Issuers: Turlock Corporation Title of Securities: ETN 1.5 11/02/17 Date of First Offering: 11/14/2012 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: $99.891 Comparable Securities 1) United Technologies, C#913017BU2 2) Toyota Motor Credit, C#89233P6D3 3) Praxair, Inc., C#74005PBC7 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuers Operations: Trade Date: 11/14/12 Portfolio Assets on Trade Date: $1,756,133,880.65 Price Paid per Unit: $99.891 Total Price Paid by Portfolio: 1,180,000 bonds @ $99.891 $1,178,713.80 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 29,000,000 bonds @ $99.891 $28,968,390.00 % of Portfolio Assets Applied to Purchase 0.067% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 101 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/14/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch Citigroup Deutsche Bank Securities JP Morgan Morgan Stanley Co-Managers Banca IMI S.p.A. Bank of New York Barclays Capital BNP Paribas Credit Suisse Goldman Sachs & Co HSBC KeyBanc Capital Markets PNC Capital Markets Svenska Handelsbanken (US) UBS Securities LLC Wells Fargo & Co Names of Issuers: Turlock Corporation Title of Securities: ETN 2.75 11/02/22 Date of First Offering: 11/14/2012 Amount of Total Offering : $1,600,000,000 Unit Price of Offering: $99.664 Comparable Securities 1) General Electric, C#369604BD4 2) Kennametal, C#489170AC4 3) Tyco Electronics Group S, C#902133AM9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: Trade Date: 11/14/12 Portfolio Assets on Trade Date: $1,756,133,880.65 Price Paid per Unit: $99.664 Total Price Paid by Portfolio: 1,970,000 bonds @ $99.664 $1,963,380.80 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 44,000,000 bonds @ $99.664 $43,852,160 % of Portfolio Assets Applied to Purchase 0.112% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 101 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/14/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Barclays Credit Suisse Deutsche Bank Securities J.P. Morgan Securities Morgan Stanley Wells Fargo Securities Co-Managers BNP Paribas Lloyds Securities Mitsubishi UFJ Securities Mizuho Securities SMBC Nikko US Bancorp CastleOak Securities, L.P. Drexel Hamilton Loop Capital Markets Ramirez & Co., Inc. Siebert Capital Markets The Williams Capital Group, L.P. Names of Issuers: Prudential Financial, Inc. Title of Securities: PRU 5.625% 06/15/43 (fixed to floating) Date of First Offering: 11/14/2012 Amount of Total Offering : $1,500,000,000 Unit Price of Offering: $99.994 Comparable Securities 1) MetLife, C#59156RBD9 2) Allstate, C#020002AY7 3) Morgan Stanley, C#617482V92 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (1.00%). Years of Issuers Operations: Trade Date: 11/14/12 Portfolio Assets on Trade Date: $1,756,133,880.65 Price Paid per Unit: $99.994 Total Price Paid by Portfolio: 2,085,000 bonds @ $99.994 $2,084,874.90 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 21,500,000 bonds @ $99.994 $21,498,710.00 % of Portfolio Assets Applied to Purchase 0.119% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 137 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/14/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Citigroup Deutsche Bank Securities RBS UBS Investment Bank Wells Fargo Securities Co-Managers Capital One Southcoast PNC Capital Markets LLC RBC Capital Markets US Bancorp Evercore Partners FTN Financial Securities Moellis & Company Scotia Capital Inc Names of Issuers: DDR Corporation Title of Securities: DDR 4.625% 07/15/22 Date of First Offering: 11/19/2012 Amount of Total Offering : $150,000,000 Unit Price of Offering: $109.223 Comparable Securities 1) AvalonBay Communities, Inc., C#05348EAQ2 2) EPR Properties, C#29380TAT2 3) American Tower Corporation, C#03027XAA8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 47 Trade Date: 11/19/12 Portfolio Assets on Trade Date: $1,741,870,957.64 Price Paid per Unit: $109.223 Total Price Paid by Portfolio: 690,000 bonds @ $109.223 $767,378.80 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $109.223 $7,785,002.36 % of Portfolio Assets Applied to Purchase 0.044% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 47 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/19/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BNY Mellon Capital Markets, LLC Credit Suisse J.P. Morgan Securities Mitsubishi UFJ Securities Wells Fargo Securities Co-Managers Commonwealth Bank of Australia Goldman, Sachs & Co. ING Lloyds Securities Mizuho Securities Morgan Stanley Societe Generale UBS Investment Bank Names of Issuers: Niagara Mohawk Power Corporation Title of Securities: NGGLN 4.119 11/28/42 144A Date of First Offering: 11/20/12 Amount of Total Offering : $400,000,000 Unit Price of Offering: $100 Comparable Securities 1) Florida Power Corporation, C#341099CR8 2) Southern California Gas Company, C#842434CK6 3) Delmarva Power & Light Company, C#247109BR1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.75%). Years of Issuers Operations: 75 Trade Date: 11/20/12 Portfolio Assets on Trade Date: $1,739,550,459.71 Price Paid per Unit: $100 Total Price Paid by Portfolio: 1,015,000 bonds @ $100 $1,015,000.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $100 $10,000,000.00 % of Portfolio Assets Applied to Purchase 0.058% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 75 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/20/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books J.P. Morgan Securities BofA Merrill Lynch Deutsche Bank Securities RBC Capital Markets Wells Fargo Securities Co-Managers Citigroup DBN Markets Mitsubishi UFJ Securities Capital One Southcoast Comerica Securities Fifth Third Securities, Inc. Raymond James Morgan Keegan Scotiabank U.S. Bancorp Names of Issuers: Murphy Oil Corporation Title of Securities: MUR 2.5 12/01/17 Date of First Offering: 11/27/2012 Amount of Total Offering : $550,000,000 Unit Price of Offering: $99.986 Comparable Securities 1) Oneok Partners, C#68268NAH6 2) Apache Corporation, C#037411BB0 3) Petrobras International Finance Corporation, C#71645WAU5 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuers Operations: 105 years Trade Date: 11/27/12 Portfolio Assets on Trade Date: $1,739,625,826.02 Price Paid per Unit: $99.986 Total Price Paid by Portfolio: 1,430,000 bonds @ $99.986 $1,429,799.80 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.986 $14,997,900.00 % of Portfolio Assets Applied to Purchase 0.082% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 105 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/27/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Barclays Capital Inc. Citigroup Global Markets Inc. Morgan Stanley & Co. LLC UBS Securities LLC Wells Fargo Securities, LLC Co-Managers BB&T Capital Markets CastleOak Securities, L.P. Credit Agricole Securities (USA) Inc. Samuel A. Ramirez & Company, Inc. The Williams Capital Group, L.P. Names of Issuers: Alabama Power Company Title of Securities: SO 3.85 12/01/42 Date of First Offering: 11/27/12 Amount of Total Offering : $350,000,000 Unit Price of Offering: $99.7 Comparable Securities 1) Florida Power Corporation, C#341099CR8 2) Duke Energy Carolinas, C#26442CAN4 3) Pacific Gas & Electric, C#694308HA8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: Trade Date: 11/27/12 Portfolio Assets on Trade Date: $1,739,625,826.02 Price Paid per Unit: $99.7 Total Price Paid by Portfolio: 955,000 bonds @ $99.7 $952,135.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $99.7 $12,961,000.00 1 % of Portfolio Assets Applied to Purchase 0.055% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 106 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/27/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books J.P. Morgan Securities BofA Merrill Lynch Deutsche Bank Securities RBC Capital Markets Wells Fargo Securities Co-Managers Citigroup DBN Markets Mitsubishi UFJ Securities Capital One Southcoast Comerica Securities Fifth Third Securities, Inc. Raymond James Morgan Keegan Scotiabank U.S. Bancorp Names of Issuers: Murphy Oil Corporation Title of Securities: MUR 3.7 12/01/22 Date of First Offering: 11/27/2012 Amount of Total Offering : $600,000,000 Unit Price of Offering: $99.594 Comparable Securities 1) Boardwalk Pipelines, C#096630AC2 2) Oneok Partners, C#68268NAJ2 3) Cameron International Corporation, C#13342BAJ4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 105 years Trade Date: 11/27/12 Portfolio Assets on Trade Date: $1,739,625,826.02 Price Paid per Unit: $99.594 Total Price Paid by Portfolio: 1,910,000 bonds @ $99.594 $1,902,245.40 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.594 $19,918,800.00 % of Portfolio Assets Applied to Purchase 0.109% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 105 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/27/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Barclays Capital Inc. J.P. Morgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith Morgan Stanley & Co. LLC Wells Fargo Securities, LLC Co-Managers BNP Paribas Securities Corp. Samuel A. Ramirez & Co., Inc. Citigroup Global Markets Inc. RBC Capital Markets, LLC Deutsche Bank Securities Inc. RBS Securities Inc. Goldman, Sachs & Co. Muriel Siebert & Co., Inc. HSBC Securities (USA) Inc. SG Americas Securities, LLC Banca IMI S.p.A. Standard Chartered Bank Mitsubishi UFJ Securities The Williams Capital Group, L.P. Mizuho Securities USA Inc. Names of Issuers: Chevron Corporation Title of Securities: CVX 1.104 12/05/17 Date of First Offering: 11/28/2012 Amount of Total Offering : $2,000,000,000 Unit Price of Offering: $100 Comparable Securities 1) Oneok Partners, C#68268NAH6 2) Statoil ASA, C#85771PAH5 3) BP Capital Markets, C#05565QCC0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.25%). Years of Issuers Operations: 28 years Trade Date: 11/28/12 Portfolio Assets on Trade Date: $1,740,962,338.94 Price Paid per Unit: $100 1 Total Price Paid by Portfolio: 3,340,000 bonds @ $100 $3,340,000.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 73,000,000 bonds @ $100 $73,000,000.00 % of Portfolio Assets Applied to Purchase 0.192% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 28 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/28/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Citigroup Global Markets Inc. Deutsche Bank Securities Inc. Goldman Sachs & Co. HSBC Securities J.P. Morgan Securities Merrill Lynch Pierce Fenner & Smith Inc. RBC Capital Markets LLC RBS Securities Inc. Wells Fargo Securities LLC Co-Managers Fifth Third Securities Inc. Morgan Stanley & Co. LLC. SG Americas Securities LLC Standard Chartered Bank (US ) Names of Issuers: Apache Corporation Title of Securities: APA 2.625 01/15/23 Date of First Offering: 11/28/2012 Amount of Total Offering : $1,200,000,000 Unit Price of Offering: Comparable Securities 1) BP Capital Markets, C#05565QCB2 2) Boardwalk Pipelines LP, C#096630AC2 3) Statoil ASA, C#85771PAG7 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuer’s Operations: 58 years Trade Date: 11/28/12 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 3,815,000 bonds @ $99.469 $3,794,742.35 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 59,000,000 bonds @ $99.469 $58,686,710.00 % of Portfolio Assets Applied to Purchase 0.218% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 58 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/28/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Citigroup Global Markets Inc Morgan Stanley RBC Capital Markets Co-Managers RBS Securities Corp Scotiabank Wells Fargo Securities LLC Names of Issuers: Swiss Re Treasury Corporation Title of Securities: SRENVX 2.875 12/06/22 144A Date of First Offering: 11/29/2012 Amount of Total Offering : $250,000,000 Unit Price of Offering: $99.595 Comparable Securities 1) Infinity Property & Casualty, C#45665QAF0 2) Primerica Inc., C#74164MAA6 3) Lincoln National Corporation, C#534187BC2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45%). Years of Issuers Operations: 149 years Trade Date: 11/29/12 Portfolio Assets on Trade Date: $1,740,841,806.16 Price Paid per Unit: $99.595 Total Price Paid by Portfolio: 1,010,000 bonds @ $99.595 $1,005,909.50 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $99.595 $12,947,350.00 % of Portfolio Assets Applied to Purchase: 0.058% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 149 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/29/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Citigroup Global Markets Inc Morgan Stanley RBC Capital Markets Co-Managers RBS Securities Corp Scotiabank Wells Fargo Securities LLC Names of Issuers: Swiss Re Treasury Corporation Title of Securities: SRENVX 4.25 12/06/42 Date of First Offering: 11/29/2012 Amount of Total Offering : $500,000,000 Unit Price of Offering: $98.449 Comparable Securities 1) Metlife, C#59156RBD9 2) Allstate, C#020002AY7 3) Health Care REIT, C#42217KBB1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: 149 years Trade Date: 11/29/12 Portfolio Assets on Trade Date: $1,740,841,806.16 Price Paid per Unit: $98.449 Total Price Paid by Portfolio: 1,010,000 bonds @ $98.449 $994,334.90 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $98.449 $14,767,350.00 % of Portfolio Assets Applied to Purchase: 0.057% 1 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 149 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 11/29/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Barclays Capital Citigroup Global Markets Inc DNB Markets Goldman Sachs & Co RBC Capital Markets Wells Fargo Securities LLC Co-Managers HSBC Securities Mitsubishi UFJ Securities USA Mizuho Securities USA Inc Morgan Stanley Names of Issuers: Rowan Companies Inc. Title of Securities: RDC 5.4 12/01/42 Date of First Offering: 12/04/12 Amount of Total Offering : $400,000,000 Unit Price of Offering: $99.575 Comparable Securities 1) El Paso Pipeline, C#28370TAF6 2) Cenovus Energy, C#15135UAH2 3) Noble Holdings International, C#65504LAK3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: 89 Trade Date: 12/04/12 Portfolio Assets on Trade Date: $1,744,185,670.43 Price Paid per Unit: $99.575 Total Price Paid by Portfolio: 1,430,000 bonds @ $99.575 $1,423,922.50 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.575 $14,936,250.00 1 % of Portfolio Assets Applied to Purchase 0.082% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 89 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/4/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch J.P. Morgan Co-Managers Credit Suisse Morgan Stanley Needham & Company Wells Fargo Names of Issuers: Intel Corporation Title of Securities: INTC 4 12/15/32 Date of First Offering: 12/04/12 Amount of Total Offering : $750,000,000 Unit Price of Offering: $99.115 Comparable Securities 1) Microsoft, C#594918AR5 2) IBM, C#459200HF1 3) Corning, C#219350AX3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuers Operations: 44 Trade Date: 12/04/12 Portfolio Assets on Trade Date: $1,744,185,670.43 Price Paid per Unit: $99.115 Total Price Paid by Portfolio: 2,385,000 bonds @ $99.115 $2,363,892.75 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.115 $24,778,750.00 1 % of Portfolio Assets Applied to Purchase 0.136% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 44 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/4/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch J.P. Morgan Co-Managers Credit Suisse Morgan Stanley Needham & Company Wells Fargo Names of Issuers: Intel Corporation Title of Securities: INTC 2.7 12/15/22 Date of First Offering: 12/04/12 Amount of Total Offering : $1,500,000,000 Unit Price of Offering: $99.573 Comparable Securities 1) Microsoft, C#594918AQ7 2) IBM, C#459200HG9 3) Motorola Solutions, C#620076BB4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.375%). Years of Issuers Operations: 44 Trade Date: 12/04/12 Portfolio Assets on Trade Date: $1,744,185,670.43 Price Paid per Unit: $99.573 Total Price Paid by Portfolio: 2,860,000 bonds @ $99.573 $2,847,787.80 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 33,000,000 bonds @ $99.573 $32,859,090.00 1 % of Portfolio Assets Applied to Purchase 0.163% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 44 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/4/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch J.P. Morgan Co-Managers Credit Suisse Morgan Stanley Needham & Company Wells Fargo Names of Issuers: Intel Corporation Title of Securities: INTC 1.35 12/15/17 Date of First Offering: 12/04/12 Amount of Total Offering : $3,000,000,000 Unit Price of Offering: $99.894 Comparable Securities 1) Microsoft, C#594918AP9 2) Texas Instruments, C#882508AU8 3) Altera Corporation, C#021441AD2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.225%). Years of Issuers Operations: 44 Trade Date: 12/04/12 Portfolio Assets on Trade Date: $1,744,185,670.43 Price Paid per Unit: $99.894 Total Price Paid by Portfolio: 4,765,000 bonds @ $99.894 $4,759,949.10 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 87,000,000 bonds @ $99.894 $86,907,780.00 1 % of Portfolio Assets Applied to Purchase 0.273% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 44 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/4/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Barclays Citigroup Goldman, Sachs & Co. Morgan Stanley Co-Managers BNP Paribas Securities Corporation Credit Agricole Securities USA Mitsubishi UFJ Securities USA, Inc. RBC Capital Markets LLC RBS Securities Inc. SMBC Nikko Capital Markets Limited TD Securities USA LLC UBS Securities LLC Wells Fargo Securities, LLC Names of Issuers: Ventas Realty Limited Partnership/Ventas Capital Corporation Title of Securities: VTR 2 02/15/18 Date of First Offering: 12/06/12 Amount of Total Offering : $700,000,000 Unit Price of Offering: $99.739 Comparable Securities 1) Health Care REIT, C#42217KAZ9 2) Health Care REIT, C#42217KAY2 3) Simon Property Group, C#828807CJ4 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuers Operations: 14 Trade Date: 12/06/12 Portfolio Assets on Trade Date: $1,745,348,221.51 Price Paid per Unit: $99.739 Total Price Paid by Portfolio: 1,910,000 bonds @ $99.739 $1,905,014.90 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 24,000,000 bonds @ $99.739 $23,937,360.00 % of Portfolio Assets Applied to Purchase 0.109% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 14 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/6/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Barclays Citigroup Jefferies KeyBanc Capital Markets Co-Managers BNP Paribas Securities Corporation Credit Agricole Securities USA Mitsubishi UFJ Securities USA, Inc. RBC Capital Markets LLC RBS Securities Inc. SMBC Nikko Capital Markets Limited TD Securities USA LLC UBS Securities LLC Wells Fargo Securities, LLC Names of Issuers: Ventas Realty Limited Partnership/Ventas Capital Corporation Title of Securities: VTR 3.25 08/15/22 Date of First Offering: 12/06/12 Amount of Total Offering : $225,000,000 Unit Price of Offering: $98.509 Comparable Securities 1) Health Care REIT, C#42217KBA3 2) HCP Inc., C#40414LAH2 3) Alexandria Real Estate, C#015271AC3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 14 Trade Date: 12/06/12 Portfolio Assets on Trade Date: $1,745,348,221.51 Price Paid per Unit: $98.509 Total Price Paid by Portfolio: 1,910,000 bonds @ $98.509 $1,903,937.87 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $98.509 $19,936,522.22 % of Portfolio Assets Applied to Purchase 0.109% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 14 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/6/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books BofA Merrill Lynch J.P. Morgan Citigroup Co-Managers CIBC World Markets Fifth Third Securities, Inc. Mitsubishi UFJ Securities USA Mizuho Securities USA, Inc. RBS Securities Inc. Scotia Capital USA Inc. US Bancorp Investments, Inc. Wells Fargo Securities, LLC Names of Issuers: Cliffs Natural Resources Inc. Title of Securities: CLF 3.95 01/15/18 Date of First Offering: 12/06/12 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.132 Comparable Securities 1) Teck Resources Ltd., C#878742AX3 2) Cabot Corporation, C#127055AJ0 3) Teck Resources Ltd., C#878744AA9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). Years of Issuers Operations: 166 years Trade Date: 12/06/12 Portfolio Assets on Trade Date: $1,745,348,221.51 Price Paid per Unit: $99.132 Total Price Paid by Portfolio: 955,000 bonds @ $99.132 $946,710.60 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.132 $9,913,200.00 1 % of Portfolio Assets Applied to Purchase 0.054% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 166 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/6/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Citigroup Global Markets Inc Mizuho Securities USA Inc US Bancorp Wells Fargo Securities LLC Co-Managers J.P. Morgan Mitsubishi UFJ Securities USA PNC Capital Markets Barclays Capital BNY Mellon Capital Markets LLC Scotia Capital Inc. Names of Issuers: Precision Castparts Corporation Title of Securities: PCP 2.5 01/15/23 Date of First Offering: 12/17/12 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: $99.425 Comparable Securities 1) United Technologies, C#913017BV0 2) Norfolk Southern Corporation, C#655844BJ6 3) Tyco Electronics Group S, C#902133AM9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). Years of Issuers Operations: 59 years Trade Date: 12/17/12 Portfolio Assets on Trade Date: $1,740,949,145.26 Price Paid per Unit: $99.425 Total Price Paid by Portfolio: 1,891,000 bonds @ $99.425 $1,880,126.75 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 32,000,000 bonds @ $99.425 $31,816,000.00 1 % of Portfolio Assets Applied to Purchase 0.108% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 59 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/17/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Citigroup Global Markets Inc Mizuho Securities USA Inc US Bancorp Wells Fargo Securities LLC Co-Managers JP Morgan Mitsubishi UFJ Securities USA PNC Capital Markets Barclays Capital BNY Mellon Capital Markets LLC Scotia Capital Inc. Names of Issuers: Precision Castparts Corporation Title of Securities: PCP 3.9 01/15/43 Date of First Offering: 12/17/12 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.383 Comparable Securities 1) United Technologies, C#913017BT5 2) CSX Corporation, C#126408GY3 3) CSX Corporation, C#126408GX5 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). Years of Issuers Operations: 59 years Trade Date: 12/17/12 Portfolio Assets on Trade Date: $1,740,949,145.26 Price Paid per Unit: $99.383 Total Price Paid by Portfolio: 945,000 bonds @ $99.383 $939,169.35 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 12,000,000 bonds @ $99.383 $11,925,960.00 1 % of Portfolio Assets Applied to Purchase 0.054% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 59 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 12/17/2012 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Manager-Books Bank of America Merrill Lynch Goldman Sachs & Co JP Morgan Barclays Capital Citigroup Global Markets Inc Co-Managers Credit Suisse Securities USA LLC Deutsche Bank Securities Inc Morgan Stanley US Bancorp Investments Inc Wells Fargo Securities LLC Bank of New York Mellon Corp/The PNC Capital Markets Williams Capital Group LP Names of Issuers: Allstate Corporation Title of Securities: ALL 5.1 1/15/53 Date of First Offering: 01/03/13 Amount of Total Offering : $500,000,000 (20,000,000 Shares) Unit Price of Offering: $25 Comparable Securities 1) Morgan Stanley, C#6174824M3 2) Allstate, C#020002AY7 3) Prudential Financial, C#744320AL6 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (1.3225%). Years of Issuers Operations: 82 years Trade Date: 01/03/13 Portfolio Assets on Trade Date: $655,296,314.99 Price Paid per Unit: $25 Total Price Paid by Portfolio: 11,120 shares @ $25 $278,000.00 1 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 280,000 shares @ $25 $7,000,000 % of Portfolio Assets Applied to Purchase 0.042% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 82 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/3/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Goldman, Sachs & Co. Wells Fargo Securities Names of Issuers: Berkshire Hathaway Finance Corporation Title of Securities: BRK 1.6 05/15/17 Date of First Offering: 1/07/13 Amount of Total Offering : $275,000,000 Unit Price of Offering: Comparable Securities 1) NYSE Euronext, C#629491AB7 2) JP Morgan Chase, C#48126EAA5 3) Korea Finance Corporation, C#50065TAD5 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.325 %). Years of Issuer’s Operations: 174 Trade Date: 1/07/13 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 183,000 bonds @ $101.425 $186,055.08 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $101.425 $20,285,000 % of Portfolio Assets Applied to Purchase 0.028% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes 3 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 174 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/07/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 4 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Goldman, Sachs & Co. Wells Fargo Securities Names of Issuers: Berkshire Hathaway Finance Corporation Title of Securities: BRK 3 5/15/22 Date of First Offering: 1/07/13 Amount of Total Offering : $225,000,000 Unit Price of Offering: Comparable Securities 1) Invesco Finance, C#46132FAA8 2) Northern Trust, C#665859AN4 3) Aflac, #001055AJ1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.425 %). Years of Issuer’s Operations: 174 Trade Date: 1/07/13 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 183,000 bonds @ $102.433 $188,367.39 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 5,000,000 bonds @ $102.433 $5,146,650.00 % of Portfolio Assets Applied to Purchase 0.028% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes 5 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 174 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/7/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Co-Managers ABN AMRO Securities USA LLC nabSecurities LLC Banca IMI S.p.A PNC Capital Markets LLC BB&T Capital Markets RBS Securities Inc. BMO Capital Markets Corp. Santander Investment Securities Capital One Southcoast, Inc. Scotia Capital USA Inc. CIBC World Markets Corp. SG Americas Securities, LLC Credit Agricole Securities USA Inc. Standard Chartered Bank Deutsche Bank Securities Inc. Swedbank AB Goldman Sachs & Co. Wells Fargo Securities, LLC ING Financial Markets LLC Samuel A. Ramierz & Co., Inc. Lloyds Securities Inc. The Williams Capital Group, L.P. Mizuho Securities USA Inc. Names of Issuers: Bank of America 6 Title of Securities: BAC 3.3 01/11/23 Date of First Offering: 01/08/13 Amount of Total Offering : $3,000,000,000 Unit Price of Offering: $99.444 Comparable Securities 1) Peoples United Financial, C#712704AA3 2) UnionBanCal Corporation, C#908906AC4 3) Fifth Third Bancorp, C#316773CL2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45 %). Years of Issuers Operations: Trade Date: 1/08/13 Portfolio Assets on Trade Date: $668,047,254.55 Price Paid per Unit: $99.444 Total Price Paid by Portfolio: 550,000 bonds @ $99.444 $546,942.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 28,000,000 bonds @ $99.444 $27,844,320 % of Portfolio Assets Applied to Purchase 0.082% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 109 years 7 Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 8 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Co-Managers ABN AMRO Securities USA LLC nabSecurities LLC Banca IMI S.p.A PNC Capital Markets LLC BB&T Capital Markets RBS Securities Inc. BMO Capital Markets Corp. Santander Investment Securities Capital One Southcoast, Inc. Scotia Capital USA Inc. CIBC World Markets Corp. SG Americas Securities, LLC Credit Agricole Securities USA Inc. Standard Chartered Bank Deutsche Bank Securities Inc. Swedbank AB Goldman Sachs & Co. Wells Fargo Securities, LLC ING Financial Markets LLC Apto Partners, LLC Lloyds Securities Inc. Mischler Financial Group, Inc. Mizuho Securities USA Inc. Names of Issuers: Bank of America Title of Securities: BAC 2 01/11/18 Date of First Offering: 01/08/13 Amount of Total Offering : $2,000,000,000 Unit Price of Offering: $99.849 Comparable Securities 1) JPMorgan Chase, C#48126EAA5 2) Westpac Banking Corporation, C#961214BV4 3) BB&T Corporation, C#05531FAK93 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35 %). Years of Issuers Operations: Trade Date: 1/08/13 Portfolio Assets on Trade Date: $668,047,254.55 Price Paid per Unit: $99.849 9 Total Price Paid by Portfolio: 1,470,000 bonds @ $99.849 $1,467,780.30 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 48,500,000 bonds @ $99.849 $48,426,765 % of Portfolio Assets Applied to Purchase 0.220% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 109 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 1/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 10 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch JP Morgan Wells Fargo Securities Co-Managers Bank of Tokyo-Mitsubishi UFJ Comerica Bank Deutsche Bank Securities Inc. Fifth Third Securities Inc. Huntington Capital Corp. Mizuho Securities USA Inc PNC Capital Markets RBS Securities Corp. Sovereign Bank Sumitomo Bank of New York US Bancorp Investments Inc. Names of Issuers: Penske Truck Leasing Company Title of Securities: PENSKE 4.25 01/17/23 Date of First Offering: 01/14/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.14 Comparable Securities 1) Ford Motor Credit, C#345397WF6 2) CIT Group, C#125581GQ5 3) GATX Corporation, C#361448AN3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.55 %). Years of Issuers Operations: 44 years Trade Date: 1/08/13 Portfolio Assets on Trade Date: $671,013,568.99 Price Paid per Unit: $99.14 Total Price Paid by Portfolio: 420,000 bonds @ $99.14 $416,388.00 11 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.14 $9,914,000.00 % of Portfolio Assets Applied to Purchase 0.062% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 44 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/14/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 12 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of America Merrill Lynch Credit Suisse Securities USA LLC Goldman Sachs & Co RBC Capital Markets SunTrust Robinson Humphrey US Bancorp Investments Inc Wells Fargo Securities LLC Co-Managers Bank of Tokyo-Mitsubishi UFJ DnB NOR Bank ASA/New York PNC Capital Markets UBS Securities LLC Names of Issuers: Energy Transfer Partners, L.P. Title of Securities: ETP 5.15 02/01/43 Date of First Offering: 01/14/13 Amount of Total Offering : $450,000,000 Unit Price of Offering: Comparable Securities 1) Sunoco Logistics Partners, C#86765BAM1 2) El Paso Pipeline Partners Operating Co., C#28370TAF6 3) Cenovus Energy, C#15135UAH2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). Years of Issuer’s Operations: 18 Trade Date: 01/14/13 Portfolio Assets on Trade Date: $ 671,013,568.99 Price Paid per Unit: Total Price Paid by Portfolio: 370,000 bonds @ $99.333 $367,532.10 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.333 $9,933,300.00 13 % of Portfolio Assets Applied to Purchase 0.055% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 18 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/14/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 14 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of America Merrill Lynch Credit Suisse Securities USA LLC Goldman Sachs & Co RBC Capital Markets SunTrust Robinson Humphrey US Bancorp Investments Inc Wells Fargo Securities LLC Co-Managers Bank of Tokyo-Mitsubishi UFJ DnB NOR Bank ASA/New York PNC Capital Markets UBS Securities LLC Names of Issuers: Energy Transfer Partners, L.P. Title of Securities: ETP 3.6 02/01/23 Date of First Offering: 01/14/13 Amount of Total Offering : $800,000,000 Unit Price of Offering: $99.899 Comparable Securities 1) Williams Companies, Inc., C#969457BU3 2) Boardwalk Pipelines LP, C#096630AC2 3) Oneok Partners LP, C#68268NAJ2 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65 %). Years of Issuers Operations: 18 Trade Date: 01/14/13 Portfolio Assets on Trade Date: $ 671,013,568.99 Price Paid per Unit: $99.899 Total Price Paid by Portfolio: 555,000 bonds @ $99.899 $554,439.45 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.899 $14,984,850.00 15 % of Portfolio Assets Applied to Purchase 0.083% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 18 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/14/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 16 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch JP Morgan Wells Fargo Securities Co-Managers Bank of Tokyo-Mitsubishi UFJ Comerica Bank Deutsche Bank Securities Inc. Fifth Third Securities Inc. Huntington Capital Corp. Mizuho Securities USA Inc PNC Capital Markets RBS Securities Corp. Sovereign Bank Sumitomo Bank of New York US Bancorp Investments Inc. Names of Issuers: Penske Truck Leasing Company Title of Securities: PENSKE 2.875 07/17/18 144A Date of First Offering: 01/14/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: $99.783 Comparable Securities 1) Ford Motor Credit Co., C#3454OUAA7 2) Korea Finance Corp., C#50065TAD5 3) Ford Motor Credit, C#345397WD1 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.50 %). Years of Issuers Operations: 44 years Trade Date: 1/08/13 Portfolio Assets on Trade Date: $671,013,568.99 Price Paid per Unit: $99.783 Total Price Paid by Portfolio: 625,000 bonds @ $99.783 $623,643.75 17 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.783 $14,967,450.00 % of Portfolio Assets Applied to Purchase 0.093% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 44 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/14/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 18 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch JP Morgan Securities RBS Securities Corp. US Bancorp Co-Managers BNP Paribas Mitsubishi UFJ Securities Mizuho Securities USA Scotia Capital (USA) Wells Fargo Securities Names of Issuers: ConAgra Foods, Inc. Title of Securities: CAG 1.3 01/25/16 Date of First Offering: 01/15/13 Amount of Total Offering : $750,000,000 Unit Price of Offering: $99.956 Comparable Securities 1) Pepsico, C#713448CA4 2) Coca-Cola Company, C#191216AX8 3) Pepsico, C#713448BX5 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.40 %). Years of Issuers Operations: 94 years Trade Date: 01/15/13 Portfolio Assets on Trade Date: $671,642,359.33 Price Paid per Unit: $99.956 Total Price Paid by Portfolio: 555,000 bonds @ $99.956 $554,755.80 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 32,000,000 bonds @ $99.956 $31,985,920.00 19 % of Portfolio Assets Applied to Purchase 0.083% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 94 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/15/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 20 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Mitsubishi UFJ Securities Wells Fargo Securities Co-Manager BNP Paribas Mizuho Securities USA RBS Securities Scotia Capital (USA) US Bancorp Names of Issuers: ConAgra Foods, Inc. Title of Securities: CAG 3.2 01/25/23 Date of First Offering: 01/15/13 Amount of Total Offering : $1,225,000,000 Unit Price of Offering: $99.754 Comparable Securities 1) Pepsico, C#713448CD8 2) Diageo Investment, C#25245BAB3 3) Pepsico, C#713448BY3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65 %). Years of Issuers Operations: 94 years Trade Date: 01/15/13 Portfolio Assets on Trade Date: $671,642,359.33 Price Paid per Unit: $99.754 Total Price Paid by Portfolio: 555,000 bonds @ $99.754 $553,634.70 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 16,000,000 bonds @ $99.754 $15,960,640.00 21 % of Portfolio Assets Applied to Purchase 0.082% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 94 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/15/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 22 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Mitsubishi UFJ Securities Mizuho Securities Co-Manager BNP Paribas RBS Securities Scotia Capital (USA) US Bancorp Wells Fargo Securities Names of Issuers: ConAgra Foods, Inc. Title of Securities: CAG 4.65 01/25/43 Date of First Offering: 01/15/13 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: $99.855 Comparable Securities 1) Anheuser-Busch InBev Worldwide, C#03523TBQ0 2) Diageo Investment Corporation, C#2545BAA5 3) Pepsico, C#713448BZ0 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). Years of Issuers Operations: 94 years Trade Date: 01/15/13 Portfolio Assets on Trade Date: $671,642,359.33 Price Paid per Unit: $99.855 Total Price Paid by Portfolio: 370,000 bonds @ $99.855 $369,463.50 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.855 $9,985,500.00 23 % of Portfolio Assets Applied to Purchase 0.055% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 94 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/15/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 24 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BNP Paribas BofA Merrill Lynch JP Morgan Securities Wells Fargo Securities LLC Co-Managers Mitsubishi UFJ Securities Mizuho Securities USA RBS Securities Scotia Capital (US) U.S. Bancorp Investments Names of Issuers: ConAgra Foods, Inc. Title of Securities: CAG 1.9 01/25/18 Date of First Offering: 01/15/13 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: $100 Comparable Securities 1) Pepsico, C#713448CB2 2) Diageo Capital, C#25243YAR0 3) Coca-Cola, C#191216AY6 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.600 %). Years of Issuers Operations: 94 years Trade Date: 01/15/13 Portfolio Assets on Trade Date: $671,642,359.33 Price Paid per Unit: $100 Total Price Paid by Portfolio: 735,000 bonds @ $100 $735,000.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 23,000,000 bonds @ $100 $23,000,000.00 25 % of Portfolio Assets Applied to Purchase 0.109% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 94 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/15/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 26 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of America Merrill Lynch Barclays Capital J.P. Morgan Securities SunTrust Robinson Humphrey Wells Fargo Securities Co-Manager ING Financial Markets Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. Regions Securities U.S. Bancorp Investments, Inc. Names of Issuers: Mohawk Industries, Inc. Title of Securities: MHK 3.85 02/01/23 Date of First Offering: 01/28/13 Amount of Total Offering : $600,000,000 Unit Price of Offering: $99.967 Comparable Securities 1) Stanley Black & Decker, C#854502AD3 2) Newell Rubbermaid, C#651229AM8 3) Wyndham Worldwide, C#98310WAJ7 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650 %). Years of Issuers Operations: 21 years Trade Date: 01/28/13 Portfolio Assets on Trade Date: $ 672,888,857.63 Price Paid per Unit: $99.967 Total Price Paid by Portfolio: 800,000 bonds @ $99.967 $799,736.00 27 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 22,000,000 bonds @ $99.967 $21,992,740.00 % of Portfolio Assets Applied to Purchase 0.119 % Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 21 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/28/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 28 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman Sachs Wells Fargo Securities Names of Issuers: Berkshire Hathaway Title of Securities: BRK 1.55 02/09/18 Date of First Offering: 01/29/13 Amount of Total Offering : $800,000,000 Unit Price of Offering: $99.861 Comparable Securities 1) J.P. Morgan Chase, C#46625HJG6 2) Goldman Sachs Group, C#38141GRC0 3) Ford Motor Credit Co., C#34540UAA7 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.325 %). Years of Issuers Operations: 174 years Trade Date: 01/29/13 Portfolio Assets on Trade Date: $ 672,315,999.09 Price Paid per Unit: $99.861 Total Price Paid by Portfolio: 1,490,000 bonds @ $99.861 $1,487,929.90 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 50,000,000 bonds @ $99.861 $49,930,500 % of Portfolio Assets Applied to Purchase 0.221% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes 29 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 174 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/29/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 30 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman Sachs Wells Fargo Securities Names of Issuers: Berkshire Hathaway Title of Securities: BRK 3 2/11/23 Date of First Offering: 01/29/13 Amount of Total Offering : $500,000,000 Unit Price of Offering: Comparable Securities 1) J.P. Morgan Chase, C#46625HJH4 2) Goldman Sachs Group, C#38141GRD8 3) People’s United Financial, C#712704AA3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.425 %). Years of Issuer’s Operations: 174 years Trade Date: 01/29/13 Portfolio Assets on Trade Date: $ 672,315,999.09 Price Paid per Unit: Total Price Paid by Portfolio: 745,000 bonds @ $99.154 $738,697.30 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.154 $19,830,800.00 % of Portfolio Assets Applied to Purchase 0.110% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes 31 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 174 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/29/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 32 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman Sachs Wells Fargo Securities Names of Issuers: Berkshire Hathaway Title of Securities: BRK 4.5 2/11/43 Date of First Offering: 01/29/13 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: Comparable Securities 1) MetLife, C#59156RBD9 2) Health Care REIT, C#42217KBB1 3) Simon Property Group, C#828808CL9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.75 %). Years of Issuer’s Operations: 174 years Trade Date: 01/29/13 Portfolio Assets on Trade Date: $ 672,315,999.09 Price Paid per Unit: Total Price Paid by Portfolio: 260,000 bonds @ $98.686 $256,583.60 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $98.686 $6,908,020.00 % of Portfolio Assets Applied to Purchase 0.038% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes 33 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 174 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 1/29/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 34 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays RBC Capital Markets Co-Manager(s) Bank of America Merrill Lynch Credit Suisse Deutsche Bank Securities JP Morgan Royal Bank of Scotland Wells Fargo Securities Names of Issuers: World Financial Network Credit Card Master NoteTrust Title of Securities: WFNMT 2013-A A Date of First Offering: 02/12/13 Amount of Total Offering : $375,000,000 Unit Price of Offering: Comparable Securities 1) Discover Card Master Trust I, C#254683BB0 2) American Express Credit Account Master Trust, C#02587AAE4 3) Chase Issuance Trust, C#161571FU3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35%). Years of Issuer’s Operations: 17 Trade Date: 02/12/13 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 951,000 bonds @ $99.99721 $950,973.47 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.99721 $24,999,302.50 35 % of Portfolio Assets Applied to Purchase 0.141% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 17 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 2/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 36 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BNY Capital Markets J.P. Morgan Securities Citigroup Global Markets Merrill Lynch Deutsche Bank Securities RBC Capital Markets ING Financial Markets SunTrust Robinson Humphrey Co-Managers Barclays Capital nabSecurities BNP Paribas Securities PNC Capital Markets Credit Agricole Securities USA Scotia Capital USA Credit Suisse Securities Standard Chartered Bank Goldman Sachs & Co. UBS Securities Lloyds Securities US Bancorp Investments Mitsubishi UFJ Securities Wells Fargo Securities Morgan Stanley Williams Capital Group Names of Issuers: ING US Inc. Title of Securities: INTNED 2.9 02/15/18 144A Date of First Offering: 02/06/13 Amount of Total Offering : $1,000,000,000 Unit Price of Offering: Comparable Securities 1) Goldman Sachs Group, C#38141GRC0 2) Ford Motor Credit Co., C#34540UAA7 3) Corpbanca, C#21987AAB6 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60 %). Years of Issuer’s Operations: 22 years Trade Date: 02/06/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 37 Total Price Paid by Portfolio: 775,000 bonds @ $99.824 $773,636.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 55,000,000 bonds @ $99.824 $54,903,200 % of Portfolio Assets Applied to Purchase 0.115% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 22 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 2/6/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 38 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BNP Paribas Credit Suisse Citigroup Morgan Stanley Co-Managers ING Wells Fargo Securities J.P. Morgan Names of Issuers: The Coca-Cola Company Title of Securities: KO 1.15 04/01/18 Date of First Offering: 02/28/13 Amount of Total Offering : $1,250,000,000 Unit Price of Offering: $99.784 Comparable Securities 1) Pepsico, Inc., C#713448CB2 2) Unilever Capital Corporation, C#904764AP2 3) Philip Morris International, C#718172AS8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35%). Years of Issuers Operations: 127 years Trade Date: 02/28/13 Portfolio Assets on Trade Date: $678,713,446.90 Price Paid per Unit: $99.784 Total Price Paid by Portfolio: 1,145,000 bonds @ $99.784 $1,142,526.80 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 45,000,000 bonds @ $99.784 $44,902,800.00 39 % of Portfolio Assets Applied to Purchase 0.168% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 127 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Wells Capital Management Date: 2/28/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 40 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Deutsche Bank Securities, BNP PARIBAS, BofA Merrill Lynch, Citigroup, Wells Fargo Securities Names of Issuers: CROWN AMER/CAP CORP IV 4.5% Title of Securities: CCK 4.5% Cusip: 228189AA4 Date of First Offering: 1/3/13 Amount of Total Offering: Unit Price of Offering: Comparable Securities Par Wtd Maturity Des cri ption Co u p o n D a te M L In d u str y L v l 4 Y l d to W or st BA
